Exhibit 10.1

 

 

Published CUSIP Number: [                    ]

CREDIT AGREEMENT

Dated as of February 29, 2008

among

MULTI-COLOR CORPORATION,

COLLOTYPE INTERNATIONAL HOLDINGS PTY LIMITED,

and

CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

U.S. L/C Issuer,

WESTPAC BANKING CORPORATION,

as Australian Administrative Agent and

Australian L/C Issuer,

BMO CAPITAL MARKETS FINANCING, INC. and KEYBANK NATIONAL

ASSOCIATION,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

and

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1    1.01    Defined
Terms    1    1.02    Other Interpretive Provisions    29    1.03    Accounting
Terms    29    1.04    Rounding    30    1.05    Spot Rates; Currency
Equivalents    30    1.06    Times of Day    30    1.07    Letter of Credit
Amounts    30    1.08    Code of Banking Practice (2003)    31 ARTICLE II. THE
COMMITMENTS AND CREDIT EXTENSIONS    31    2.01    Committed Loans    31    2.02
   Borrowings, Conversions and Continuations of Committed Loans    32    2.03   
Letters of Credit    33    2.04    Swing Line Loans    42    2.05    Prepayments
   45    2.06    Termination or Reduction of Commitments    46    2.07   
Repayment of Loans    47    2.08    Interest    48    2.09    Fees    49    2.10
   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
   50    2.11    Evidence of Debt    51    2.12    Payments Generally; Agents’
Clawback    51    2.13    Sharing of Payments by Lenders    53    2.14   
Designated Borrowers    54    2.15    Increase in Commitments    55 ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY    56    3.01    Taxes    56    3.02   
Illegality    59    3.03    Inability to Determine Rates    60    3.04   
Increased Costs; Reserves on Eurocurrency Rate Loans    60    3.05   
Compensation for Losses    62    3.06    Mitigation Obligations; Replacement of
Lenders    63    3.07    Survival    63 ARTICLE IV. CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS    63    4.01    Conditions of Initial Credit Extension    63
   4.02    Conditions to all Credit Extensions    68 ARTICLE V. REPRESENTATIONS
AND WARRANTIES    69    5.01    Existence, Qualification and Power    69    5.02
   Authorization; No Contravention    69    5.03    Governmental Authorization;
Other Consents    70    5.04    Binding Effect    70



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

 

Section

        Page    5.05    Financial Statements; No Material Adverse Effect    70
   5.06    Litigation    71    5.07    No Default    71    5.08    Ownership of
Property; Liens    71    5.09    Environmental Compliance    71    5.10   
Insurance    71    5.11    Taxes    72    5.12    ERISA Compliance    72    5.13
   Subsidiaries; Equity Interests    72    5.14    Margin Regulations;
Investment Company Act    73    5.15    Disclosure    73    5.16    Compliance
with Laws    73    5.17    Taxpayer Identification Number; Other Identifying
Information    73    5.18    Intellectual Property; Licenses, Etc    73    5.19
   Representations as to Foreign Obligors    74    5.20    Solvency    75   
5.21    Related Agreements    75    5.22    Existing Australian Charges    76
ARTICLE VI. AFFIRMATIVE COVENANTS    76    6.01    Financial Statements    76   
6.02    Certificates; Other Information    77    6.03    Notices    79    6.04
   Payment of Obligations    80    6.05    Preservation of Existence, Etc.    80
   6.06    Maintenance of Properties    80    6.07    Maintenance of Insurance
   80    6.08    Compliance with Laws    81    6.09    Books and Records    81
   6.10    Inspection Rights    81    6.11    Use of Proceeds    81    6.12   
Approvals and Authorizations    81    6.13    Additional Subsidiary Guarantors
   81    6.14    Environmental Matters    82    6.15    Designation of
Australian Borrower; Satisfaction of Conditions Precedent    82    6.16   
Further Assurances    82 ARTICLE VII. NEGATIVE COVENANTS    83    7.01    Liens
   83    7.02    Investments    84    7.03    Indebtedness    85    7.04   
Fundamental Changes    86    7.05    Dispositions    88    7.06    Restricted
Payments    89    7.07    Change in Nature of Business    89    7.08   
Transactions with Affiliates    89    7.09    Burdensome Agreements    89   
7.10    Use of Proceeds    90    7.11    Financial Covenants    90    7.12   
Capital Expenditures    91    7.13    Modification of Organizational Documents
   91    7.14    Cancellation of Debt    91

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

        Page ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    91    8.01   
Events of Default    91    8.02    Remedies Upon Event of Default    93    8.03
   Application of Funds    94 ARTICLE IX. AGENTS    95    9.01    Appointment
and Authority    95    9.02    Rights as a Lender    95    9.03    Exculpatory
Provisions    95    9.04    Reliance by Agents    96    9.05    Delegation of
Duties    97    9.06    Resignation of an Agent    97    9.07    Non-Reliance on
Agents and Other Lenders    98    9.08    No Other Duties, Etc.    98    9.09   
Administrative Agent May File Proofs of Claim    98    9.10    Collateral and
Guaranty Matters    99 ARTICLE X. MISCELLANEOUS    100    10.01    Amendments,
Etc.    100    10.02    Notices; Effectiveness; Electronic Communication    101
   10.03    No Waiver; Cumulative Remedies    103    10.04    Expenses;
Indemnity; Damage Waiver    103    10.05    Payments Set Aside    105    10.06
   Successors and Assigns    105    10.07    Treatment of Certain Information;
Confidentiality    110    10.08    Right of Setoff    111    10.09    Interest
Rate Limitation    111    10.10    Counterparts; Integration; Effectiveness   
111    10.11    Survival of Representations and Warranties    111    10.12   
Severability    112    10.13    Replacement of Lenders    112    10.14   
Governing Law; Jurisdiction; Etc.    113    10.15    Waiver of Jury Trial    114
   10.16    No Advisory or Fiduciary Responsibility    114    10.17    USA
PATRIOT Act Notice    114    10.18    Judgment Currency    115    10.19   
Facility Allocation Mechanism    115    10.20    Limitation of Liability    118
   10.21    Stamp Duties and GST    119    10.22    Other Acknowledgements   
119   

SIGNATURES

   S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES    1.01    Mandatory Cost Formulae    2.01    Commitments and
Applicable Percentages    2.03    Existing Letters of Credit    5.06   
Litigation    5.09    Environmental Matters    5.11    Taxes    5.13   
Subsidiaries; Other Equity Investments    5.17    Identification Numbers for
Designated Borrowers that are Foreign Subsidiaries    5.18    Intellectual
Property Matters    7.01    Existing Liens    7.03    Existing Indebtedness   
10.02    Agents’ Offices; Certain Addresses for Notices EXHIBITS       Form of
   A    Committed Loan Notice    B    Swing Line Loan Notice    C-1    Term A
Loan Note    C-2    U.S. Revolving Loan Note    C-3    Australian Revolving Loan
Note    C-4    Swing Line Note    D    Compliance Certificate    E    Assignment
and Assumption    F    U.S. Guaranty and Collateral Agreement    G    Australian
Deed of Guarantee and Indemnity    H    Designated Borrower Request and
Assumption Agreement    I    Designated Borrower Notice    J    Opinion Matters
   K    Australian Verification Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 29, 2008,
among MULTI-COLOR CORPORATION, an Ohio corporation (the “Company”), COLLOTYPE
INTERNATIONAL HOLDINGS PTY LIMITED, an Australian company limited by shares and
registered in South Australia (the “Australian Borrower”), certain Subsidiaries
of the Company party hereto pursuant to Section 2.14 (each a “Designated
Borrower” and, together with the Company and the Australian Borrower, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and U.S. L/C Issuer, WESTPAC
BANKING CORPORATION, as Australian Administrative Agent and Australian L/C
Issuer, BMO CAPITAL MARKETS FINANCING, INC. and KEYBANK NATIONAL ASSOCIATION, as
Co-Documentation Agents and BANC OF AMERICA SECURITIES LLC as Sole Lead Arranger
and Sole Book Manager.

The Company has requested that the Lenders provide a revolving credit (which
includes letters of credit) and term loan facility, and the Lenders are willing
to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Debtor” has the meaning set forth in the U.S. Guaranty and Collateral
Agreement.

“Acquired Indebtedness” means Indebtedness of a Person existing at the time such
Person became a Subsidiary or assumed by the Company or a Subsidiary of the
Company pursuant to a Permitted Acquisition (and not created or incurred in
connection with or in anticipation of such Permitted Acquisition) which is
otherwise permitted by the terms of this Agreement.

“Acquisition” means the Company’s direct and indirect acquisition of 100% of the
outstanding capital stock of Collotype International Holdings Pty Limited and
other related entities in accordance with the terms of the Acquisition
Documentation.

“Acquisition Agreement” means the Share Sale and Purchase Agreement dated as of
January 21, 2008 (as amended) by and among the CIH Vendors (as defined therein),
the MD Vendors (as defined therein), Collotype International Holdings Pty
Limited, Collotype Labels International Pty. Limited and the Company.

 

1



--------------------------------------------------------------------------------

“Acquisition Documentation” means, collectively, the Acquisition Agreement and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Administrative Agent” means Bank of America in its capacity as Administrative
Agent under any of the Loan Documents, or any successor Administrative Agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Australian Administrative Agent and the Administrative Agent.
The term “Agent”, however, shall not include the Co-Documentation Agents listed
on the cover page hereof.

“Aggregate Australian Revolving Commitments” means the aggregate amount of the
Australian Revolving Commitments of each Australian Sub-facility Lender. The
Aggregate Australian Revolving Commitments as of the Closing Date is Forty
Million Dollars ($40,000,000).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate U.S. Revolving Commitment” means the aggregate amount of the U.S.
Revolving Commitments of each U.S. Sub-facility Lender. The Aggregate U.S.
Revolving Commitments as of the Closing Date is One Hundred Ten Million Dollars
($110,000,000).

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (i) with respect to any U.S. Sub-facility Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate U.S. Revolving Commitments represented by such Lender’s Commitment at
such time, and (ii) with respect to any Australian Sub-facility Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Australian Revolving Commitments represented by such Lender’s Commitment at such
time. If the commitment of each Lender to make Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

Applicable Rate

 

Pricing
Level

   Consolidated
Leverage Ratio    Applicable Margin for
Eurocurrency Rate
Loans/BBSY
Loans/Letter of
Credit Fees     Applicable
Margin for
Base Rate
Loans     Commitment
Fee  

1

   > 3.00    2.00 %   0.50 %   0.35 %

2

   > 2.50 but < 3.00    1.75 %   0.25 %   0.30 %

3

   > 2.00 but < 2.50    1.375 %   0.00 %   0.25 %

4

   > 1.50 but < 2.00    1.00 %   0.00 %   0.225 %

5

   > 1.00 but < 1.50    0.875 %   0.00 %   0.20 %

6

   < 1.00    0.75 %   0.00 %   0.175 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from the Closing Date through the date on which the Compliance Certificate is
delivered with respect to the period ending March 31, 2008 shall be determined
based upon Pricing Level 1.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in
Australian Dollars, the local time in the place of settlement for such
Australian Dollars as may be determined by the Australian Administrative Agent
or the Australian L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

3



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the applicable Agent, in substantially the
form of Exhibit E or any other form approved by the applicable Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of such date for the fiscal year ended
March 31, 2007, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Company and such
Subsidiaries, including the notes thereto.

“Australian Administrative Agent” means Westpac in its capacity as Australian
administrative agent under any of the Loan Documents, or any successor
Australian Administrative Agent.

“Australian Administrative Agent’s Office” means, with respect to any currency,
the Australian Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 10.02 with respect to such currency, or such other address
or account with respect to such currency as the Australian Administrative Agent
may from time to time notify to the Company and the Lenders.

“Australian Borrower” has the meaning set forth in the preamble hereto.

“Australian Collateral” means “Mortgaged Property” as defined in the Australian
Deed of Guarantee and Indemnity.

“Australian Deed of Guarantee and Indemnity” means the Deed of Guarantee and
Indemnity executed and delivered by certain Subsidiaries of the Company
incorporated under the Laws of Australia in favor of the Australian
Administrative Agent in its own capacity and as agent for the Australian
Sub-facility Lenders, substantially in the form of Exhibit G.

“Australian Dollar” and “AUD” mean lawful money of Australia.

“Australian L/C Advance” means, with respect to each Australian Sub-facility
Lender, such Australian Sub-facility Lender’s funding of its participation in
any Australian L/C Borrowing in accordance with its Applicable Percentage. All
Australian L/C Advances shall be denominated in Australian Dollars.

 

4



--------------------------------------------------------------------------------

“Australian L/C Borrowing” means an extension of credit resulting from a drawing
under any Australian Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Committed Borrowing. All Australian L/C Borrowings
shall be denominated in Australian Dollars.

“Australian L/C Issuer” means Westpac in its capacity as issuer of Australian
Letters of Credit hereunder, or any successor issuer of Australian Letters of
Credit hereunder.

“Australian L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Australian Letters
of Credit plus the aggregate of all Unreimbursed Amounts in relation to all
outstanding Australian Letters of Credit, including all Australian L/C
Borrowings. For the purposes of computing the amount available to be drawn under
any Australian Letter of Credit, the amount of such Australian Letter of Credit
shall be determined in accordance with Section 1.07. For all purposes of this
Agreement, if on any date of determination an Australian Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Australian Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Australian Letter of Credit” means any letter of credit issued hereunder by the
Australian L/C Issuer and shall include the applicable Existing Letters of
Credit. An Australian Letter of Credit may be a commercial letter of credit or a
standby letter of credit. Australian Letters of Credit shall be issued in
Australian Dollars.

“Australian Letter of Credit Sublimit” means an amount equal to $10,000,000. The
Australian Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments.

“Australian Revolving Commitment” means, as to any Australian Sub-facility
Lender, the obligation of such Lender, if any, to make Australian Revolving
Loans and participate in Australian Letters of Credit, in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading
“Australian Revolving Commitment” under such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

“Australian Revolving Loan” has the meaning specified in Section 2.01(c).

“Australian Security Documents” means, collectively, (a) the Australian Deed of
Guarantee and Indemnity in the form of Exhibit G, (b) a share mortgage executed
and delivered by the Company in favor of the Administrative Agent in its own
capacity and as agent for the Australian Administrative Agent in its own
capacity and the Lenders in respect of 66% of the share capital in Multi-Color
Australia Holdings Pty Limited, (c) a share pledge executed and delivered by
Multi-Color Australia Acquisition Pty Limited in favor of the Australian
Administrative Agent in its own capacity and as agent for the Australian
Sub-facility Lenders in respect of the entire share capital of Multi-Color
Australia LLC, (d) a share mortgage executed and delivered by Multi-Color
Australia LLC in favor of the Australian Administrative Agent in

 

5



--------------------------------------------------------------------------------

its own capacity and as agent for the Australian Sub-facility Lenders in respect
of the entire share capital in Magnus Donners Pty Limited (ACN 008 102 207) and
the share capital in Collotype International Holdings Pty Limited (ACN 007 625
015) held by Multi-Color Australia LLC from time to time, (e) a deed of charge
executed and delivered by Multi-Color Australia Holdings Pty Limited,
Multi-Color Australia Finance Pty Limited and Multi-Color Australia Acquisition
Pty Limited in favor of the Australian Administrative Agent in its own capacity
and as agent for the Australian Sub-facility Lenders, (f) a lien executed and
delivered by Multi-Color Australia LLC in favor of the Australian Administrative
Agent in its own capacity and as agent for the Australian Sub-facility Lenders,
(g) a fixed and floating charge dated May 7, 2002 executed and delivered by
Collotype Services Pty Limited (ACN 007 628 015) (now known as Collotype
International Holdings Pty Limited) in favor of Westpac with Australian
Securities and Investments Commission Charge Number 861224, (h) a fixed and
floating charge dated August 23, 2006 executed and delivered by Barossa
Printmasters Pty Limited (ACN 008 512 539) in favor of Westpac with Australian
Securities and Investments Commission Charge Number 1349772, (i) a fixed and
floating charge dated August 26, 2003 executed and delivered by Collotype Labels
International Pty Limited (ACN 068 407 478) in favor of Westpac with Australian
Securities and Investments Commission Charge Number 973294, (j) a fixed and
floating charge dated August 26, 2003 executed and delivered by Collotype BSM
Labels Pty Limited (ACN 007 665 189) in favor of Westpac with Australian
Securities and Investments Commission Charge Number 973295), (k) a fixed and
floating charge dated May 7, 2003 executed and delivered by Colourcraft Labels
Pty Limited (ACN 003 411 194) in favor of Westpac with Australian Securities and
Investments Commission Charge Number 949912, (l) a fixed and floating charge
dated August 23, 2006 executed and delivered by Nationwide Labelling Pty Limited
(ACN 120 050 204) (now known as Nationwide Labels Pty Limited) in favor of
Westpac with Australian Securities and Investments Commission Charge Number
1349773, (m) a deed of charge to be executed and delivered by Magnus Donners Pty
Limited (ACN 008 102 207), Collotype Labels Pty Limited (ACN 007 514 856),
Collotype iPack Pty Limited (ACN 120 050 160) and Ever-Redi Press Pty Limited
(ACN 115 294 267) in favor of the Australian Administrative Agent in its own
capacity and as agent for the Australian Sub-facility Lenders in accordance with
Section 6.15, (n) a share mortgage to be executed and delivered by Collotype
Labels International Pty Limited (ACN 068 409 478) in favor of the Australian
Administrative Agent in its own capacity and as agent for the Australian
Sub-facility Lenders in respect of the entire share capital in Collotype Labels
International (RSA) Pty Limited in accordance with Section 6.16, (o) a debenture
dated September 14, 1953 executed and delivered by The Collotype Limited (ACN
007 514 856) (now known as Collotype Labels Pty Limited) in favour of Westpac
with Australian Securities Investments Commission charge number 389826) and
(p) all other documents delivered to the Australian Administrative Agent
granting or perfecting a Lien on the property of any Person for the benefit of
the Australian Sub-facility Lenders, including, without limitation, all
financing statements filed in connection therewith, any intellectual property
security agreements, blocked account agreements or control agreements that may
be required to be delivered pursuant to this Agreement or any other Loan
Document with respect to such property, and all other security documents
hereafter delivered to the Australian Administrative Agent granting or
perfecting a Lien on such property of any Person to secure the obligations and
liabilities of any applicable Loan Party which is incorporated under the laws of
Australia under any Loan Document.

 

6



--------------------------------------------------------------------------------

“Australian Sub-facility” means, collectively, the Australian Revolving Loans
and the Australian Letters of Credit.

“Australian Sub-facility Lender” means each Lender that has an Australian
Revolving Commitment.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% (0.50%) and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“BBSY Committed Loan” means a Committed Loan that is a BBSY Loan.

“BBSY Loan” means a Loan that bears interest based on the BBSY Rate. All BBSY
Loans shall be denominated in Australian Dollars.

“BBSY Rate” means the average Bank Bill Swap Bid Rate displayed at or about
10:30 am, Sydney, Australia time on the applicable rate set date on the Reuters
screen BBSY page for a term equivalent to the applicable Interest Period. If
(i) for any reason that rate is not displayed for a term equivalent to that
period, or (ii) the basis on which that rate is displayed is changed and in the
opinion of the Australian Administrative Agent it ceases to reflect the
Australian Sub-facility Lenders' cost of funding to the same extent as at the
date of this Agreement, then BBSY Rate will be the rate determined by the
Australian Administrative Agent to be the average of the buying rates quoted to
the Australian Administrative Agent by 3 Australian banks selected by the
Australian Administrative Agent at or about that time on that date. The buying
rates must be for bills of exchange accepted by an Australian bank and which
have a term equivalent to the period. If there are no buying rates the rate will
be the rate determined by the Australian Administrative Agent to be its cost of
funds.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

7



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located with
respect to Obligations denominated in Dollars, (ii) where the Australian
Administrative Agent’s Office is located with respect to Obligations denominated
in Australian Dollars, and (iii) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)

 

8



--------------------------------------------------------------------------------

above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 40% or more of the combined voting power of
such securities.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the U.S. Collateral and the Australian Collateral.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans or BBSY Loans, having the same Interest Period made by each of the
applicable Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01(c).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans or BBSY Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

9



--------------------------------------------------------------------------------

“Computation Period” means, (i) for the period ending March 31, 2008, the three
months then ended, (ii) for the period ending June 30, 2008, the six months then
ended, (iii) for the period ending September 30, 2008, the nine months then
ended, (iv) for the period ending December 31, 2008, the twelve months then
ended, and (v) for all other periods, the four fiscal quarters most recently
ended.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) stock option expense under F.A.S. 123R for such
period, (v) acquisition costs and expenses under F.A.S. 141 for such period,
including professional, attorney’s and other fees related to the Acquisition and
Permitted Acquisitions to the extent such costs and expenses are approved by the
Administrative Agent, (vi) adjustments to EBITDA relating to the Acquisition and
Permitted Acquisitions to the extent such adjustments are approved by the
Administrative Agent, and (vii) other non-recurring expenses of the Company and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Company and its Subsidiaries for
such period and (ii) all non-recurring non-cash items increasing Consolidated
Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
consisting of drawn amounts of letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Company or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Company, the ratio of (a) Consolidated EBITDA for the Computation
Period to (b) Consolidated Interest Charges for such Computation Period.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the Computation Period; provided, however, that
for purposes of clause (b), above, Consolidated EBITDA for the Computation
Period ending on (i) March 31, 2008, shall be the Consolidated EBITDA for the
three months then ending times 4; (ii) June 30, 2008, shall be the Consolidated
EBITDA for the six months then ending times 2; and (iii) September 30, 2008,
shall be the Consolidated EBITDA for the nine months then ending times 1.33.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, Shareholders’ Equity of the
Company and its Subsidiaries on that date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or a BBSY Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the applicable Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, but excluding the
grant of any Lien) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Australian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Australian
Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States. Notwithstanding the foregoing,
Multi-Color Australia LLC shall be deemed not to be a Domestic Subsidiary.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the

 

12



--------------------------------------------------------------------------------

protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

13



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate   

Eurocurrency Base Rate

   =    1.00 – Eurocurrency Reserve Percentage   

Where,

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans shall be denominated in
Dollars.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to either Agent, any Lender, either L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), in each case by the

 

14



--------------------------------------------------------------------------------

jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction described in clause (a), above and (c) except as provided
in the following sentence, in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
tax pursuant to Section 3.01(a). Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Obligor to
any Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with the last paragraph of Section 3.01(e).

“Existing Australian Charges” means, collectively, (i) registered charge no.
303248 dated January 19, 1965 granted by Collotype International Holdings Pty
Limited in favor of Australasian Finance Co. Proprietary Ltd ACN 007 562 281
(which originally had South Australian Company Number (SA) C0006333M and was
subsequently known as Deckert & Roney Pty Limited before being deregistered) and
(ii) registered charge no. 303249 dated June 24, 1965 granted by Collotype
International Holdings Pty Limited in favor of SABCo Limited ACN 007 870 475
(which originally had South Australian Company Number (SA) C0043695M).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 15, 2007 among the Company, LaSalle Bank National Association, as
administrative agent, and a syndicate of lenders.

“Existing Letters of Credit” means letters of credit issued under and pursuant
to the Existing Credit Agreement and outstanding as of the Closing Date as set
forth on Schedule 2.03.

“Facilities” means, collectively, the Australian Sub-facility and the U.S.
Sub-facility, each being a “Facility”.

“FAM” shall mean the mechanism for the allocation and exchange of interests in
the Facilities and collections thereunder established under Section 10.19.

“FAM Dollar Lender” shall mean any Lender that has made or holds no Loans in
Australian Dollars and has no Australian Revolving Commitments.

“FAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 10.19.

“FAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 8.01(f) shall occur in respect of the Company, the Australian Borrower
or any other Loan Party, (b) an acceleration of the maturity of the Loans
pursuant to Article VIII shall occur, (c) after the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have been
directed to exercise remedies on a material portion of the Collateral, or (d) a
payment default shall occur with respect to payments due on the Maturity Date of
any of the Facilities.

 

15



--------------------------------------------------------------------------------

“FAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate of the Specified
Obligations owed to such Lender and such Lender’s participation in the then
aggregate undrawn and unexpired amount of the Letters of Credit outstanding
immediately prior to giving effect to the FAM Exchange and (b) the denominator
shall be the aggregate of the Specified Obligations owed to all the Lenders and
the then aggregate undrawn and unexpired amount of the Letters of Credit
outstanding immediately prior to giving effect to the FAM Exchange. For purposes
of computing each Lender’s FAM Percentage, all Specified Obligations and the
then aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit which are denominated in Australian Dollars shall be translated into
Dollars at the Spot Rate in effect on the FAM Exchange Date.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated December 7, 2007, among the
Company, the Administrative Agent and the Arranger.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia. Notwithstanding the foregoing, Multi-Color Australia LLC shall be
deemed to be a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

16



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States and the Securities and Exchange Commission, that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Governmental Authority” means the government of the United States, Australia or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“GST” means a goods and services, value added or similar tax.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty and Collateral Agreements” means the U.S. Guaranty and Collateral
Agreement and the Australian Deed of Guarantee and Indemnity.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

17



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however,

 

18



--------------------------------------------------------------------------------

that if any Interest Period for a Eurocurrency Rate Loan or a BBSY Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan and each BBSY Loan,
the period commencing on the date such Eurocurrency Rate Loan or BBSY Loan is
disbursed or converted to or continued as a Eurocurrency Rate Loan or BBSY Loan
and ending on the date one, two, three or six months thereafter, as selected by
the applicable Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

 

19



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means an Australian L/C Advance or a U.S. L/C Advance.

“L/C Borrowings” means Australian L/C Borrowings and U.S. L/C Borrowings.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, as the context requires, either the U.S. L/C Issuer or the
Australian L/C Issuer.

“L/C Obligations” means the Australian L/C Obligations and the U.S. L/C
Obligations.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
applicable Agent.

“Letter of Credit” means any Australian Letter of Credit or U.S. Letter of
Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means the aggregate of the Australian Letter of
Credit Sublimit and the U.S. Letter of Credit Sublimit.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

20



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Australian Security Documents and the U.S. Security Documents.

“Loan Parties” means, collectively, the Company, the Australian Borrower, each
Subsidiary Guarantor and each Designated Borrower.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Mandatory Prepayment Event” has the meaning specified in Section 2.07(d).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Loan Parties taken as a whole to perform their obligations under any Loan
Document; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Maturity Date” means February 28, 2013; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the sale of any asset by the Company or any Loan Party, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such sale (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is required to be repaid in connection with the sale
thereof (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses (including Taxes) incurred by the Company or any Loan
Party in connection with such sale (including taxes, sales commissions and
legal, accounting and investment banking fees) and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
asset sale as a result of any gain recognized in connection therewith;

(b) with respect to the sale of any capital stock or other equity interest by
the Company, the excess of (i) the sum of the cash and cash equivalents received
in connection with such sale over (ii) the underwriting discounts and
commissions, and other out-of-pocket expenses (including taxes, sales
commissions and legal, accounting and investment banking fees), incurred by the
Company in connection with such sale;

 

21



--------------------------------------------------------------------------------

(c) with respect to the issuance of any Indebtedness, the excess of (i) the sum
of the cash received from such issuance over (ii) the direct costs of such
issuance (including up-front, underwriters’ and placement fees and legal and
accounting fees); and

(d) with respect to insurance proceeds, the sum of the cash received with
respect to a claim on an insurance policy other than cash received for business
interruption or a claim under an “errors and omissions” policy.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or any Swap Contract
approved by the Administrative Agent and incurred in favor of a Lender or an
Affiliate thereof, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations

 

22



--------------------------------------------------------------------------------

on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the U.S. L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Australian Dollars, the rate of interest per annum at which overnight deposits
in Australian Dollars, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means each acquisition that meets the criteria set forth
in Section 7.04(c).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

23



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in
Australian Dollars, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the Australian L/C Issuer
under any Letter of Credit denominated in Australian Dollars, and (iv) such
additional dates as either Agent or L/C Issuer shall determine or the Required
Lenders shall require.

“Revolving Credit Facilities” means the facilities under which U.S. Revolving
Loans and the Australian Revolving Loans are provided.

“Revolving Loans” means collectively, the U.S. Revolving Loans and the
Australian Revolving Loans.

 

24



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Australian Dollars, same day or other funds as may be determined by
the Administrative Agent or the U.S. L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in Australian Dollars.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

“Specified Obligations” means the Obligations consisting of (a) the principal of
and interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the U.S. L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the U.S. L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the U.S.
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the U.S. L/C Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in Australian Dollars.

“Subordinated Debt” means any unsecured Indebtedness of any Loan Party which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the applicable Agent.

“Subordination Agreements” means all subordination agreements executed by a
holder of Subordinated Debt in favor of the applicable Agent and the applicable
Lenders from time to time after the Closing Date in form and substance and on
terms and conditions satisfactory to applicable Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, each Subsidiary of the Company that
is party to either Guaranty and Collateral Agreement.

 

25



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate U.S. Revolving Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

26



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term A Loan” has the meaning specified in Section 2.01(a).

“Term A Loan Commitment” means, as to any U.S. Sub-facility Lender, the
obligation of such Lender, if any, to make Term A Loans, in an aggregate
principal amount not to exceed the amount set forth under the heading “Term A
Loan Commitment” under such Lender’s name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
Term A Loan Commitments as of the Closing Date is Fifty Million Dollars
($50,000,000).

“Threshold Amount” means $10,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, Eurocurrency Rate Loan or BBSY Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Collateral” means “Collateral” as defined in the U.S. Guaranty and
Collateral Agreement.

“U.S. Guaranty and Collateral Agreement” means the Guaranty and Collateral
Agreement executed and delivered by the Company and certain Subsidiaries of the
Company in favor of the Agents and the Lenders, substantially in the form of
Exhibit F.

“U.S. L/C Advance” means, with respect to each U.S. Sub-facility Lender, such
U.S. Sub-facility Lender’s funding of its participation in any U.S. L/C
Borrowing in accordance with its Applicable Percentage. All U.S. L/C Advances
shall be denominated in Dollars.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All U.S. L/C Borrowings shall be
denominated in Dollars.

“U.S. L/C Issuer” means Bank of America in its capacity as issuer of U.S.
Letters of Credit hereunder, or any successor issuer of U.S. Letters of Credit
hereunder.

 

27



--------------------------------------------------------------------------------

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit plus
the aggregate of all Unreimbursed Amounts in relation to all outstanding U.S.
Letters of Credit, including all U.S. L/C Borrowings. For the purposes of
computing the amount available to be drawn under any U.S. Letter of Credit, the
amount of such U.S. Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a U.S. Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such U.S. Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“U.S. Letter of Credit” means any letter of credit issued hereunder by the U.S.
L/C Issuer and shall include the applicable Existing Letters of Credit. A U.S.
Letter of Credit may be a commercial letter of credit or a standby letter of
credit. U.S. Letters of Credit shall be issued in Dollars.

“U.S. Letter of Credit Sublimit” means an amount equal to $25,000,000. The U.S.
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“U.S. Revolving Commitment” means, as to any U.S. Sub-facility Lender, the
obligation of such Lender, if any, to make U.S. Revolving Loans and participate
in U.S. Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “U.S. Revolving Commitment” under
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof.

“U.S. Revolving Loan” has the meaning specified in Section 2.01(b).

“U.S. Security Documents” means, collectively, (a) the U.S. Guaranty and
Collateral Agreement, (b) a share mortgage executed and delivered by the Company
in favor of the Administrative Agent in its own capacity and as agent for the
U.S. Sub-facility Lenders and the Australian Administrative Agent in its own
capacity and as agent for the Australian Sub-facility Lenders in respect of 66%
of the share capital in Multi-Color Australia Holdings Pty Limited and (c) all
other documents delivered to the Administrative Agent granting or perfecting a
Lien on the property of any Person for the benefit of the U.S. Sub-facility
Lenders, including, without limitation, all financing statements filed in
connection therewith, any intellectual property security agreements, blocked
account agreements or control agreements that may be required to be delivered
pursuant to this Agreement or any other Loan Document with respect to such
property, and all other security documents hereafter delivered to the
Administrative Agent granting or perfecting a Lien on such property of any
Person to secure the Obligations of any applicable Loan Party under any Loan
Document.

“U.S. Sub-facility” means, collectively, the U.S. Revolving Loans, the U.S.
Letters of Credit, and the Term A Loans.

“U.S. Sub-facility Lender” means each Lender that has a U.S. Revolving
Commitment or is a holder of a Term A Loan.

“Westpac” means Westpac Banking Corporation and its successors.

 

28



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Agents, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders);

 

29



--------------------------------------------------------------------------------

provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Agents and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Spot Rates; Currency Equivalents. (a) The Administrative Agent or the U.S.
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Australian Dollars. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the U.S. L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing or Letter of Credit is denominated in Australian Dollars, such amount
shall be the Dollar Equivalent of such Dollar amount (rounded to the nearest
Australian Dollar, with 0.5 of an Australian Dollar being rounded upward), as
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time in the United States (daylight or
standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

30



--------------------------------------------------------------------------------

1.08 Code of Banking Practice (2003). The Code of Banking Practice (2003) (Cth)
does not apply to the Loan Documents or any banking services provided
thereunder.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. (a) Term A Loans. Subject to the terms and conditions set
forth herein, each U.S. Sub-facility Lender severally agrees to make loans (each
such loan, a “Term A Loan”) to the Company in Dollars, on the Closing Date, in
an aggregate amount of such U.S. Sub-facility Lender’s Term A Loan Commitment.
Term A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) U.S. Revolving Loans. Subject to the terms and conditions set forth herein,
each U.S. Sub-facility Lender severally agrees to make loans (each such loan, a
“U.S. Revolving Loan”) to the Company in Dollars from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s U.S. Revolving
Commitment; provided, however, that after giving effect to any U.S. Revolving
Loan, (i) the aggregate Outstanding Amount of all U.S. Revolving Loans shall not
exceed the Aggregate U.S. Revolving Loan Commitments, and (ii) the aggregate
Outstanding Amount of the U.S. Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all U.S. L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s U.S. Revolving Commitment. Within the
limits of each U.S. Sub-facility Lender’s U.S. Revolving Loan Commitment, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. U.S. Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(c) Australian Revolving Loans. Subject to the terms and conditions set forth
herein, each Australian Sub-facility Lender severally agrees to make loans (each
such loan, an “Australian Revolving Loan” and, together with each Term A Loan
and each U.S. Revolving Loan, the “Committed Loans”) to the Australian Borrower
in Australian Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Australian Revolving Commitment;
provided, however, that after giving effect to any Australian Revolving Loan,
(i) the aggregate Outstanding Amount of all Australian Revolving Loans shall not
exceed the Aggregate Australian Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Australian Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Australian L/C
Obligations shall not exceed such Lender’s Australian Revolving Commitment.
Within the limits of each Australian Sub-facility Lender’s Australian Revolving
Loan Commitment, and subject to the other terms and conditions hereof, the
Australian Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Australian Revolving Loans
shall be BBSY Loans, as further provided herein.

 

31



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans or BBSY Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
applicable Agent, which may be given by telephone. Each such notice must be
received by the applicable Agent not later than 11:00 a.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or BBSY Loans or of any conversion of
Eurocurrency Rate Loans to Base Rate Committed Loans and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans. Each telephonic notice by
such Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the applicable Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or
BBSY Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the applicable Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans or BBSY Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Committed Loans
to be borrowed, and (vii) if applicable, the Designated Borrower. If the Company
fails to specify a Type of Committed Loan in a Committed Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans. Any automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If any Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans or BBSY Loans in any Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the applicable Agent shall
promptly notify each applicable Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
applicable Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Committed Loans
denominated in Australian Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the applicable Agent in Same Day Funds
at the Administrative Agent’s Office or Australian Administrative Agent’s
Office, as applicable, for the applicable currency not later than 1:00 p.m., in
the case of any Committed Loan denominated in Dollars, and not later than the

 

32



--------------------------------------------------------------------------------

Applicable Time specified by the Australian Administrative Agent in the case of
any Committed Loan in Australian Dollars, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the applicable Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by such Agent either by (i) crediting the account of such
Borrower on the books of Bank of America or Westpac, as the case may be, with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) such
Agent by the applicable Borrower; provided, however, that if, (i) on the date
the Committed Loan Notice with respect to such Borrowing denominated in Dollars
is given by the applicable Borrower, there are U.S. L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such U.S. L/C Borrowings, and, second, shall be made available to
the applicable Borrower as provided above, and (ii) on the date the Committed
Loan Notice with respect to such Borrowing denominated in Australian Dollars is
given by the applicable Borrower, there are Australian L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such Australian L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan and a BBSY Loan may be continued or converted only on the
last day of an Interest Period for such BBSY Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans or BBSY Loans, as the case may be, without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Company and the U.S.
Sub-facility Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate, and the
Australian Administrative Agent shall promptly notify the Company and the
Australian Sub-facility Lenders of the interest rate applicable to any Interest
Period for BBSY Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the U.S. Sub-facility Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in

 

33



--------------------------------------------------------------------------------

Australian Dollars, as the case may be, for the account of the Company or its
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the U.S. Sub-facility Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or its
Subsidiaries by the U.S. L/C Issuer and any drawings thereunder and the
Australian Sub-facility Lenders severally agree to participate in Letters of
Credit issued for the account of the Australian Borrower or its Subsidiaries by
the Australian L/C Issuer and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Outstandings shall not exceed the Aggregate Commitments, (x) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (y) the Outstanding Amount
of the U.S. L/C Obligations shall not exceed the U.S. Letter of Credit Sublimit
and (z) the Outstanding Amount of the Australian L/C Obligations shall not
exceed the Australian Letter of Credit Sublimit. Each request by the applicable
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
such Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly such Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit are set forth on Schedule
2.03 and shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) Neither L/C Issuer shall issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) Neither L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with

 

34



--------------------------------------------------------------------------------

respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the applicable Agent and such L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000 in the case of a standby Letter of
Credit;

(D) except as otherwise agreed by the applicable Agent and such L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars or
Australian Dollars, as the case may be;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements with the applicable Borrower
or such Lender to eliminate such L/C Issuer’s risk with respect to such Lender.

(iv) Neither L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v) Neither L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the applicable Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Agents in Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Agents” as used in Article IX included such L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such L/C Issuer.

 

35



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the applicable Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Such Letter of Credit Application must be received by such
L/C Issuer and such Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as such Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer:
(V) the Letter of Credit to be amended; (W) the proposed date of amendment
thereof (which shall be a Business Day); (X) the nature of the proposed
amendment; (Y) a copy of the applicable beneficiary’s consent to the proposed
amendments; and (Z) such other matters as such L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the applicable L/C Issuer
and the applicable Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or such Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the applicable Agent (by telephone or in writing)
that such Agent has received a copy of such Letter of Credit Application from
the applicable Borrower and, if not, the applicable L/C Issuer will provide the
applicable Agent with a copy thereof. Unless such L/C Issuer has received
written notice from any Lender, the applicable Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each U.S. Letter of Credit, each U.S. Sub-facility Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the U.S. L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit. Immediately upon the issuance of each
Australian Letter of Credit, each Australian Sub-facility Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Australian L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Letter of Credit.

 

36



--------------------------------------------------------------------------------

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the applicable Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable Borrower and the applicable Agent thereof. Not later than 11:00 a.m.
on the date of any payment by the U.S. L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
Australian L/C Issuer under a Letter of Credit to be reimbursed in Australian
Dollars (each such date, an “Honor Date”), the applicable Borrower shall
reimburse the applicable L/C Issuer in an amount equal to the amount of such
drawing and in the applicable currency. If the applicable Borrower fails to so
reimburse the L/C Issuer by such time, the applicable L/C Issuer shall promptly
notify the applicable Agent, and the applicable Agent shall promptly notify each
applicable Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the case of a U.S. Letter of Credit or in Australian
Dollars in the case of an Australian Letter of Credit) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Committed
Borrowing of Base Rate Loans or BBSY Loans, as the case may be, to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans or BBSY Loans, as the case may be, but subject to the amount
of the unutilized portion of the Aggregate Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each applicable Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the applicable Agent for the account of the applicable
L/C Issuer, in Dollars or Australian Dollars, as applicable, at the
Administrative Agent’s Office for Dollar-denominated payments or at the
Australian Administrative Agent’s Office for Australian Dollar-denominated
payments, as the case may be, in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the applicable Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan or BBSY Committed Loan, as the case may
be, to the applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to the U.S. L/C Issuer in Dollars and the Australian
Administrative Agent shall remit the funds so received to the Australian L/C
Issuer in Australian Dollars.

 

37



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans or BBSY Loans, as the case may be,
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the applicable Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the applicable Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company, any Subsidiary of the Company or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the applicable Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the applicable Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A

 

38



--------------------------------------------------------------------------------

certificate of the applicable L/C Issuer submitted to any Lender (through the
applicable Agent) with respect to any amounts owing under this clause (vi) shall
be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the applicable
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the applicable Agent), the applicable Agent will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by such Agent.

(ii) If any payment received by an Agent for the account of the applicable L/C
Issuer pursuant to Section 2.03(d)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the applicable Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of such Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), either L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of

 

39



--------------------------------------------------------------------------------

such Letter of Credit; or any payment made by such L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant currency to the Company or any Subsidiary or in the relevant
currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. Absent manifest
error, such Borrower shall be conclusively deemed to have waived any such claim
against such L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Agents, any of their respective Related Parties nor any correspondent,
participant or assignee of either L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of either L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further

 

40



--------------------------------------------------------------------------------

investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the applicable L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.

(ii) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

(iii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

(iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the applicable Agent, for the benefit of the
applicable L/C Issuer and the applicable Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to such Agent and such L/C Issuer (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Company hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at Bank of
America.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The applicable Borrower shall pay to the applicable
Agent for the account of each applicable Lender in accordance with its
Applicable Percentage, in Dollars or Australian Dollars, as applicable, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance

 

41



--------------------------------------------------------------------------------

with Section 1.07. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars or Australian Dollars, as applicable, a fronting fee
(i) with respect to each commercial Letter of Credit, at the rate specified in
the Fee Letter, computed on the amount of such Letter of Credit, and payable
upon the issuance thereof, (ii) with respect to any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the applicable Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars or Australian Dollars, as
applicable, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the applicable L/C Issuer
relating to Letters of Credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04,

 

42



--------------------------------------------------------------------------------

to make loans in Dollars (each such loan, a “Swing Line Loan”) to the Company
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Company shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each U.S.
Sub-facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
U.S. Sub-facility Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
U.S. Sub-facility Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line

 

43



--------------------------------------------------------------------------------

Lender to so request on its behalf), that each U.S. Sub-facility Lender make a
Base Rate Committed Loan in an amount equal to such U.S. Sub-facility Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Company with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each U.S. Sub-facility Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each U.S.
Sub-facility Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the U.S.
Sub-facility Lenders fund its risk participation in the relevant Swing Line Loan
and each U.S. Sub-facility Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any U.S. Sub-facility Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such U.S. Sub-facility Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such U.S. Sub-facility
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such U.S.
Sub-facility Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such U.S. Sub-facility Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any U.S. Sub-facility Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each U.S. Sub-facility Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c)

 

44



--------------------------------------------------------------------------------

shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such U.S. Sub-facility Lender may have against the Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each U.S. Sub-facility Lender’s obligation to make Committed Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any U.S. Sub-facility Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such U.S. Sub-facility Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each U.S. Sub-facility Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the U.S. Sub-facility Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each U.S. Sub-facility Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such U.S. Sub-facility
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Each Borrower may, upon notice from the Company to the
applicable Agent, at any time or from time to time voluntarily prepay Committed
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the applicable Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) three Business Days prior to any date of
prepayment of BBSY Loans denominated in Australian Dollars, and (C) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate

 

45



--------------------------------------------------------------------------------

Loans denominated in Dollars shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of BBSY
Loans denominated in Australian Dollars shall be in a minimum principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans or BBSY Loans are
to be prepaid, the Interest Period(s) of such Loans. The applicable Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s applicable portion of such prepayment. If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan or BBSY Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each such prepayment of Term A Loans shall be applied to the Term A Loans in
inverse order of maturity pro rata among each U.S. Sub-facility Lender that is a
holder of a Term A Loan. Each such prepayment shall be applied to other
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If the Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.03(g)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Agents, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Agents not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Aggregate

 

46



--------------------------------------------------------------------------------

Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. The
amount of any such Aggregate Commitment reduction shall not be applied to the
Letter of Credit Sublimit unless otherwise specified by the Company. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.07 Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date. Each Borrower incorporated under the Laws of
Australia shall repay each Australian Revolving Loan on the earlier to occur of
(i) the last day of the applicable Interest Period and (ii) the Maturity Date
unless if all or any part of such Australian Revolving Loan is to be redrawn on
the last day of the applicable Interest Period, then on such last day, such
Borrower (subject to the conditions to all Credit Extensions referred to in
Section 4.02) will not be obliged to repay and the applicable Lenders will not
be obliged to make available, the amount of such Revolving Loan which is being
redrawn.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

(c) The Company shall repay the principal amount of the Term A Loan in equal
installments of $2,500,000 on the last Business Day of each March, June,
September and December, commencing on June 30, 2008.

(d) The Company shall make a prepayment to be applied (i) first, to the
remaining outstanding Term A Loans in the inverse order of maturity, until paid
in full, and then (ii) ratably to the Revolving Credit Facilities until paid in
full upon the occurrence of any of the following (each a “Mandatory Prepayment
Event”) at the following times and, without duplication, in the following
amounts:

 

  (A) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Disposition (other than a sale-leaseback transaction) in excess of
$10,000,000 in the aggregate during the term of this Agreement (other than
Dispositions of the type described in clauses (a), (b), (d), or (g), or, with
respect to Dispositions of equipment only, clause (c)(i), of Section 7.05), in
an amount equal to 100% of such Net Cash Proceeds, unless the asset so Disposed
of is replaced within one hundred eighty (180) days with an asset performing the
same or a similar function; provided, however, that such 180 day period may be
extended to 365 days if, prior to the expiration of such 180 day period, the
Company or the applicable Subsidiary provides the Administrative Agent with a
commitment to so replace such asset in form and substance satisfactory to the
Administrative Agent.

 

47



--------------------------------------------------------------------------------

  (B) With respect to the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of capital stock of any Loan Party (excluding (x) any issuance
of capital stock pursuant to any employee, officer or director option program,
benefit plan or compensation program and (y) any issuance by a Subsidiary to the
Company or another Subsidiary), if, before giving effect to the issuance of such
capital stock, the Consolidated Leverage Ratio is greater than 2.50:1.00, then
the Company must, within one hundred eighty (180) days after the issuance of
such capital stock, either (A) execute definitive documentation acceptable to
the Administrative Agent in its reasonable discretion to use such Net Cash
Proceeds to make a Permitted Acquisition, or (B) make a prepayment in the amount
of 100% of such Net Cash Proceeds. If, however, before giving effect to the
issuance of such capital stock, the Consolidated Leverage Ratio is less than or
equal to 2.50:1.00, then a Mandatory Prepayment Event shall not be deemed to
have occurred.

 

  (C) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of any Indebtedness in excess of $10,000,000 in the aggregate
during the term of this Agreement (other than Indebtedness permitted pursuant to
Section 7.03) of any Loan Party, in an amount equal to 100% of such Net Cash
Proceeds.

 

  (D) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any insurance claim or condemnation award in excess of $10,000,000 in the
aggregate during the term of this Agreement, in an amount equal to 100% of such
Net Cash Proceeds (unless the Company and its Subsidiaries have, within one
hundred eighty (180) days of the receipt of such Net Cash Proceeds, executed
definitive documentation acceptable to the Administrative Agent in its
reasonable discretion to use such Net Cash Proceeds to invest in like assets);
provided, however, that such 180 day period may be extended to 365 days if,
prior to the expiration of such 180 day period, the Company or the applicable
Subsidiary provides the Administrative Agent with a commitment to so invest in
like assets in form and substance satisfactory to the Administrative Agent.

(e) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any sale-leaseback transaction, the Company shall make a prepayment in the
amount of 100% of such Net Proceeds to be applied ratably to the Revolving
Credit Facilities until paid in full.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent

 

48



--------------------------------------------------------------------------------

from a Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each BBSY Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the BBSY Rate for such Interest Period plus the Applicable Rate; (iii) each Base
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iv) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fees. The Company shall pay to the Administrative Agent for the
account of each U.S. Sub-facility Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Aggregate U.S. Revolving Commitments exceed the
sum of (i) the Outstanding Amount of Committed Loans drawn under the U.S.
Revolving Sub-facility and (ii) the Outstanding Amount of L/C Obligations in
respect of the U.S. Revolving Sub-facility; provided, however, that Swing Line
Loans shall not be considered Committed Loans for purposes of calculating the
commitment fee under this Section 2.09(a). The Australian Borrower shall pay to
the Australian Administrative Agent for the account of each Australian
Sub-facility Lender in accordance with

 

49



--------------------------------------------------------------------------------

its Applicable Percentage, a commitment fee in Dollars equal to the Applicable
Rate times the actual daily amount by which the Aggregate Australian Revolving
Commitments exceed the sum of (x) the Outstanding Amount of Committed Loans
drawn under the Australian Revolving Sub-facility and (y) the Outstanding Amount
of L/C Obligations in respect of the Australian Revolving Sub-facility. The
commitment fees shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All
computation of interest for BBSY Loans shall be made on the basis of a 365-day
year and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the applicable Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other prior-period adjustment to
the financial statements of the Company or for any other reason, the Company or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, each Borrower shall immediately and retroactively be
obligated to pay to the applicable Agent for the account of the applicable
Lenders, promptly on demand by such Agent (or, after the occurrence of an actual
or deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by either Agent, any Lender or either L/C Issuer), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of either Agent, any Lender or either L/C
Issuer, as the case

 

50



--------------------------------------------------------------------------------

may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the applicable Agent in the ordinary course of business. The accounts or records
maintained by the applicable Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the applicable Agent in
respect of such matters, the accounts and records of such Agent shall control in
the absence of manifest error. Upon the request of any Lender to a Borrower made
through the applicable Agent, such Borrower shall execute and deliver to such
Lender (through such Agent) a Note, which shall evidence such Lender’s Loans to
such Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the applicable Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by such Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of such Agent shall control in the absence of manifest error.

2.12 Payments Generally; Agents’ Clawback. (a) General. All payments to be made
by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in Australian Dollars, all payments by the Borrowers hereunder shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in
Australian Dollars shall be made to the Australian Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Australian Administrative Agent’s Office in Australian Dollars and in Same Day
Funds not later than the Applicable Time specified by the Australian
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in Australian Dollars, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Australian Dollar payment amount. The
applicable Agent will promptly distribute to each applicable Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the applicable Agent (i) after 2:00 p.m., in

 

51



--------------------------------------------------------------------------------

the case of payments in Dollars, or (ii) after the Applicable Time specified by
the Australian Administrative Agent in the case of payments in Australian
Dollars, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agents. Unless the applicable Agent
shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurocurrency Rate Loans or BBSY Loans (or, in the case of
any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Committed Borrowing) that such Lender will not make available to such Agent
such Lender’s share of such Committed Borrowing, such Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to the applicable Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to such Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to such Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by such Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to such Agent for the same or an overlapping period,
such Agent shall promptly remit to such Borrower the amount of such interest
paid by such Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to the applicable Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the applicable Agent.

(ii) Payments by Borrowers; Presumptions by Agents. Unless the applicable Agent
shall have received notice from a Borrower prior to the date on which any
payment is due to such Agent for the account of the Lenders or the applicable
L/C Issuer hereunder that such Borrower will not make such payment, such Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or such L/C
Issuer, as the case may be, severally agrees to repay to such Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to such Agent,
at the Overnight Rate.

A notice of either Agent to any Lender or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

52



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the applicable Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by such Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, such Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the applicable Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

53



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Designated Borrowers.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the applicable Agent (or such shorter period as may be
agreed by such Agent in its sole discretion), designate any additional
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the applicable Agent (which shall
promptly deliver counterparts thereof to each applicable Lender) a duly executed
notice and agreement in substantially the form of Exhibit H (a “Designated
Borrower Request and Assumption Agreement”). The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the applicable Agent and the applicable
Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the applicable Agent, as may be
required by the applicable Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Agents and the Required Lenders agree that an Applicant Borrower
shall be entitled to receive Loans hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the applicable Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that (a) no Committed Loan Notice or Letter
of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date, (b) only
the Company and Designated Borrowers organized under the laws of the United
States may receive Term A Loans and U.S. Revolving Loans, and (c) only the
Australian Borrower and Designated Borrowers incorporated under the laws of
Australia may receive Australian Revolving Loans.

(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of the
Australian Borrower and each Designated Borrower that is a Foreign Subsidiary
shall be several in nature.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.14 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only

 

54



--------------------------------------------------------------------------------

if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Agents (or such shorter period as may be agreed
by the Agents in their sole discretion), terminate a Designated Borrower’s
status as such, provided that there are no outstanding Loans payable by such
Designated Borrower, or other amounts payable by such Designated Borrower on
account of any Loans made to it, as of the effective date of such termination.
The Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the U.S. Revolving Commitment by an
amount (for all such requests) not exceeding $50,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $10,000,000, and
(ii) the Company may make a maximum of three such requests. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each U.S. Sub-facility Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each U.S. Sub-facility Lender shall notify the
Administrative Agent in writing within such time period whether or not it agrees
to increase its U.S. Revolving Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase. Any U.S. Sub-facility Lender not responding in writing within such
time period shall be deemed to have declined to increase its U.S. Revolving
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each U.S. Sub-facility Lender of the U.S.
Sub-facility Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the U.S. L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become U.S. Sub-facility Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel. The Arranger shall work on a best efforts basis to arrange for
lenders to provide for such increase, with any arrangement fees to be agreed to
between the Arranger, the Administrative Agent and the Company.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

55



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
Borrower shall be required by applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrowers. Each Borrower shall indemnify each Agent,
each Lender and each L/C Issuer, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or

 

56



--------------------------------------------------------------------------------

asserted on or attributable to amounts payable under this Section) paid by such
Agent, Lender or L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Borrower by a Lender or the
applicable L/C Issuer (with a copy to the applicable Agent), or by the
applicable Agent on its own behalf or on behalf of a Lender or L/C Issuer, shall
be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to each Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to each Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to each Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Company or either
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Company or either Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or such Agent as will
enable the Company or such Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

57



--------------------------------------------------------------------------------

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Company to determine the withholding or deduction
required to be made.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(f) Treatment of Certain Refunds. If either Agent, any Lender or either L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund and to the extent that such refund can
be made without prejudice to the retention of the relief), net of all
out-of-pocket expenses of such Agent, Lender or L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that each Borrower, upon the
request of such Agent, Lender or L/C Issuer, agrees to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Agent, Lender or L/C Issuer in the
event such Agent, Lender or L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require either
Agent, any Lender or either L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

 

58



--------------------------------------------------------------------------------

(g) Tax Benefit. If either Agent, any Lender or either L/C Issuer determines, in
its sole discretion, that its current obligation to pay Taxes (other than
estimated Taxes) has been reduced or that it has received a refund it would
otherwise not have received (a “Tax Reduction”) as a result of a Tax credit or
other Tax benefit in connection with any deduction, withholding or payment of
Tax that gives rise to the payment by a Borrower of Indemnified Taxes or Other
Taxes pursuant to this Section 3.01, then such Agent, Lender or L/C Issuer
shall, to the extent that it can do so, in its sole discretion, without
prejudice to its retention of such Tax credit or benefit and without any other
adverse Tax consequences to it, pay such Borrower the amount of the Tax
Reduction as such Agent, Lender or L/C Issuer shall, in its sole discretion,
have determined to be attributable to the relevant credit deduction, withholding
or payment of Tax and as will leave such Agent, Lender or L/C Issuer in no
better or worse position than it would have been in if there had been no such
credit deduction, withholding or payment of Tax; provided that such Borrower,
upon the request of such Agent, Lender or L/C Issuer, agrees in writing (in a
form acceptable to such Agent, Lender or L/C Issuer in its sole discretion) to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
Lender or L/C Issuer in the event such Agent, Lender or L/C Issuer is required
to repay such Tax credit or other Tax benefit or such Tax credit or other Tax
benefit no longer results in a Tax Reduction (on a cumulative basis) of such
Agent’s, Lender’s or L/C Issuer’s Taxes; provided further, however, that this
Section 3.01(g) shall not apply if a Default has occurred and is continuing or
if there has been an Event of Default. This subsection shall not be construed to
require either Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans or BBSY Loans (whether denominated in Dollars or Australian Dollars), or
to determine or charge interest rates based upon the Eurocurrency Rate or BBSY
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
Australian Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the applicable Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans or BBSY Loans, as the
case may be, in the affected currency or currencies or, in the case of
Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies such
Agent and the Company that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the applicable Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

59



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or BBSY
Loan or a conversion to or continuation thereof that (a) deposits (whether in
Dollars or Australian Dollars) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan or BBSY Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan,
(c) adequate and reasonable means do not exist for determining the BBSY Rate for
any requested Interest Period with respect to a proposed BBSY Loan, (d) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, or (e) the BBSY Rate for any
requested Interest Period with respect to a proposed BBSY Loan does not
adequately and fairly reflect the cost to such Lenders of funding such BBSY
Loan, the applicable Agent will promptly so notify the Company and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans or BBSY Loans, as the case may be, in the affected currency or currencies
shall be suspended until the applicable Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or BBSY Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or either L/C Issuer;

(ii) subject any Lender or either L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan or BBSY Loan made by it, or
change the basis of taxation of payments to such Lender or L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or L/C Issuer);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

 

60



--------------------------------------------------------------------------------

(iv) impose on any Lender or either L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan or BBSY Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or L/C Issuer, the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or either L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or such L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s
or such L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or such L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or L/C
Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or either L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that no Borrower shall be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

61



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans or BBSY Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 10 days’
prior notice (with a copy to the applicable Agent) of such additional costs from
such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional costs shall be due and payable 10 days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
applicable Agent) from time to time, the Company shall promptly compensate (or
cause the applicable Designated Borrower to compensate) such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan or BBSY Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Company pursuant to Section 10.13 or the operation of Section 10.19;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan and BBSY Loan made by it at
the Eurocurrency Base Rate or the

 

62



--------------------------------------------------------------------------------

BBSY Rate, as the case may be, used in determining the Eurocurrency Rate or the
BBSY Rate, as the case may be, for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
or BBSY Loan, as the case may be, was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay (or to cause
the applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) With respect to the initial Credit Extensions under the U.S. Sub-facility,
the Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (or, in the case of a Loan Party incorporated under the Laws of Australia,
by two directors, a director and a secretary, or an attorney appointed by such
Loan Party), each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to each Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to each Agent, each Lender and the Company and executed
counterparts of each other Loan Document (other than the Loan Documents referred
to in clause (b), below), sufficient in number for distribution to each Agent
and the Company;

 

63



--------------------------------------------------------------------------------

(ii) Notes executed by the Company in favor of each U.S. Sub-facility Lender
requesting Notes in the form of Exhibit C-1 and Exhibit C-2;

(iii) (A) in the case of a Loan Party organized under the Laws of any
jurisdiction other than Australia, such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party, and (B) in the
case of a Loan Party organized under the Laws of Australia, a certificate in
relation to the Loan Party given by a director of the Loan Party substantially
in the form of Exhibit K attached hereto, including all necessary attachments,
dated not earlier than seven (7) days before the Closing Date;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Company, the Australian Borrower and each Subsidiary
Guarantor is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) an opinion of Jones Day, counsel to the Company and certain Loan Parties,
addressed to each Agent and each Lender, as to the matters set forth in Exhibit
J and such other matters concerning the Loan Parties and the Loan Documents as
the Required Lenders may reasonably request;

(vi) an opinion of special Kentucky counsel to the Company and certain Loan
Parties reasonably satisfactory to the Administrative Agent, addressed to each
Agent and each Lender, as to the matters set forth in Exhibit J and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(vii) an opinion of special Michigan counsel to the Company and certain Loan
Parties reasonably satisfactory to the Administrative Agent, addressed to each
Agent and each Lender, as to the matters set forth in Exhibit J and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(viii) opinion of Allens Arthur Robinson, counsel to the Agents, addressed to
the Agents and each Lender, as to the matters set forth in Exhibit J and such
other matters concerning the parties to the documents referred to in clauses
(i), (iii) and (iv), above, and those documents as the Required Lenders may
reasonably request;

 

64



--------------------------------------------------------------------------------

(ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(x) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements, with respect to the Company and its
Subsidiaries, or since June 30, 2007, with respect to the Australian Borrower
and its Subsidiaries that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and (C) a
calculation of the Consolidated Leverage Ratio as of September 30, 2007 on a pro
forma basis adjusted to give effect to the consummation of the Acquisition and
the financings contemplated hereby as if such transactions had occurred on such
date;

(xi) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on September 30, 2007, on a pro forma basis
adjusted to give effect to the consummation of the Acquisition and the
financings contemplated hereby as if such transactions had occurred on such
date, signed by a Responsible Officer of the Company;

(xii) a pro forma consolidated balance sheet, income statement and cash flow
statement of the Company and its Subsidiaries as of September 30, 2007, adjusted
to give effect to the consummation of the Acquisition and the financings
contemplated hereby as if such transactions had occurred on such date,
consistent in all material respects with the sources and uses of cash as
previously described to the Administrative Agent and the forecasts previously
provided to the Administrative Agent;

(xiii) Subordination Agreements with respect to all Subordinated Debt, if any;

(xiv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with endorsements naming
the applicable Agent, on behalf of the applicable Lenders, as an additional
insured or loss payee, as the case may be, under all such insurance policies;

(xv) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released;

(xvi) a perfection certificate completed and executed by the Company with
respect to each Loan Party and all documents and instruments required to perfect
each applicable Agent’s security interest in the Collateral (including title
documents and signed blank transfer forms);

(xvii) certified copies of tax, judgment and Uniform Commercial Code search
reports in each relevant jurisdiction dated a date reasonably near to the
Closing Date, listing all effective financing statements which name any Loan
Party (under their present

 

65



--------------------------------------------------------------------------------

names and any previous names) as debtors, together with (a) copies of such
financing statements, (b) payoff letters evidencing repayment in full of all
Indebtedness to be repaid, the termination of all agreements relating thereto
and the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 7.01)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request;

(xviii) any landlord waivers and access letters reasonably requested by the
Administrative Agent with respect to real property interests of the Company and
its Subsidiaries;

(xix) each document (including Uniform Commercial Code financing statements)
required by the Loan Documents or under law or reasonably requested by either
Agent to be filed, registered or recorded in order to create in favor of such
Agent, for the benefit of the applicable Lenders, a perfected Lien on the
collateral described therein, prior to any other Liens (subject only to Liens
permitted pursuant to Section 7.01), in proper form for filing, registration or
recording with all filing and recording fees and taxes duly paid;

(xx) consolidated audited financial statements of the Australian Borrower and
its Subsidiaries for the fiscal years ended June 30, 2005, June 30, 2006, and
June 30, 2007, and consolidated unaudited financial statements of the Australian
Borrower for the three months ended September 30, 2007;

(xxi) evidence that the Acquisition has closed or will close simultaneously on
the Closing Date; and

(xxii) such other assurances, certificates, documents, consents or opinions as
the Agents, the L/C Issuers, the Swing Line Lender or the Required Lenders
reasonably may require.

(b) With respect to the initial Credit Extensions under the Australian
Sub-facility, the Australian Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by two directors, a director
and a secretary, or an attorney appointed by the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to each Agent and each of the Lenders:

(i) Notes executed by the Australian Borrower in favor of each Australian
Sub-facility Lender requesting Notes in the form of Exhibit C-3;

(ii) a duly executed counterpart of an accession deed to the Australian Deed of
Guarantee and Indemnity executed by each of Magnus Donners Pty Limited,
Collotype International Holdings Pty Limited, Collotype Labels Pty Limited,
Collotype iPack Pty Limited, Barossa Printmasters Pty Limited, Ever-Redi Press
Pty Limited, Collotype Labels International Pty Limited, Collotype BSM Pty
Limited, Colourcraft Labels Pty Limited and Nationwide Labels Pty Limited in the
form of the annexure to the Australian Deed of Guarantee and Indemnity;

 

66



--------------------------------------------------------------------------------

(iii) a duly executed counterpart of a deed of charge executed by each of Magnus
Donners Pty Limited, Collotype Labels Pty Limited, Collotype iPack Pty Limited
and Ever-Redi Press Pty Limited in favor of the Australian Administrative Agent
in its own capacity and as agent for the Australian Sub-facility Lenders
substantially in the form of the deed of charge referred to in clause (f) of the
definition of Australian Security Documents;

(iv) a duly executed counterpart of a share mortgage executed by Collotype
Labels International Pty Limited in favor of the Australian Administrative Agent
in its own capacity and as agent for the Australian Sub-facility Lenders in
respect of the entire share capital in Collotype Labels International (RSA) Pty
Limited in form and substance satisfactory to the Australian Administrative
Agent;

(v) a certificate given by a director of each of each of Magnus Donners Pty
Limited, Collotype International Holdings Pty Limited, Collotype Labels Pty
Limited, Collotype iPack Pty Limited, Barossa Printmasters Pty Limited,
Ever-Redi Press Pty Limited, Collotype Labels International Pty Limited,
Collotype BSM Pty Limited, Colourcraft Labels Pty Limited and Nationwide Labels
Pty Limited substantially in the form of Exhibit K with the attachments referred
to and dated not earlier than the later of the date of completion of the
Acquisition and the date which is seven (7) days before the date of the
documents referred to in clauses (i) to (iv), above;

(vi) evidence that the documents referred to in clauses (iii) and (iv), above,
have been provisionally registered by the Australian Securities and Investments
Commission or the Australian Administrative Agent or its counsel has been
provided all necessary documents and funds required by them to attend to that
registration;

(vii) if any of the document referred to in clauses (iii) and (iv), above, is
dutiable, evidence that it has been duly stamped or the Australian
Administrative Agent or its counsel has been provided the funds required by them
to attend to that stamping; and

(viii) an opinion of Allens Arthur Robinson, counsel to the Agents, addressed to
the Agents and each Lender, as to the matters set forth in Exhibit J and such
other matters concerning the parties to the documents referred to in clauses
(i) to (iv), above, and those documents as the Required Lenders may reasonably
request.

(c) Any fees required to be paid on or before the Closing Date shall have been
paid.

(d) Unless waived by the applicable Agent or the Arranger, as the case may be,
the Company shall have paid all fees, charges and disbursements of counsel to
such Agent or the Arranger (directly to such counsel if requested by such Agent
or the Arranger) to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and such Agent or the Arranger).

 

67



--------------------------------------------------------------------------------

(e) The Closing Date shall have occurred on or before March 31, 2008.

(f) The Agents shall have completed a due diligence investigation of the
Australian Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Agents and shall have been given such access to the
management, records, books of account, contracts and properties of the
Australian Borrower and its Subsidiaries.

(g) The Agents shall be satisfied that no changes or developments shall have
occurred, and no new or additional information, shall have been received or
discovered by the Agents or the Lenders regarding the Borrowers or their
Subsidiaries or the transactions contemplated hereby after December 7, 2007 that
(A) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or (B) could reasonably be expected to adversely
affect the Facilities or any other aspect of the transactions contemplated
hereby, and nothing shall have come to the attention of the Lenders to lead them
to believe that (x) the Confidential Information Memorandum dated December 2007
was or has become misleading, incorrect or incomplete in any material respect or
(y) the transactions contemplated hereby will have a Material Adverse Effect.

(h) There shall not be any action, suit, investigation or proceeding pending or,
to the knowledge of any Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to another Type, or a continuation of
Eurocurrency Rate Loans or BBSY Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

68



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The applicable Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the applicable Agent.

(e) In the case of a Credit Extension to be denominated in Australian Dollars,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Australian Administrative Agent, the
Required Lenders or the Australian L/C Issuer would make it impracticable for
such Credit Extension to be denominated in Australian Dollars.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Agents and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

69



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and
general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and each Person that was a Subsidiary of the Company on the date of the
Audited Financial Statements as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and such Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the Company
and each Person that was a Subsidiary of the Company on the date of such balance
sheets dated September 30, 2007, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and such Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated and consolidating pro forma balance sheet of the Company
and its Subsidiaries as at September 30, 2007 and the related consolidated and
consolidating pro forma statements of income and cash flows of the Company and
its Subsidiaries for the six months then ended, certified by the chief financial
officer or treasurer of the Company, copies of

 

70



--------------------------------------------------------------------------------

which have been furnished to each Lender, fairly present the consolidated and
consolidating pro forma financial condition of the Company and its Subsidiaries
as at such date and the consolidated and consolidating pro forma results of
operations of the Company and its Subsidiaries for the period ended on such
date, all in accordance with GAAP.

(e) The consolidated and consolidating forecasted balance sheet and statements
of income and cash flows of the Company and its Subsidiaries delivered pursuant
to Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies reasonably acceptable
to the Administrative Agent not Affiliates of the Company, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

 

71



--------------------------------------------------------------------------------

5.11 Taxes. Except as set forth on Schedule 5.11, the Company and its
Subsidiaries have filed all Federal, state and other material Tax returns and
reports required to be filed, and have paid all Federal, state and other
material Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed Tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect. Except for tax sharing agreements that may be entered into among the
Company and its Subsidiaries in the ordinary course of business, neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. The Company has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens. The Company
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued, are fully paid and
nonassessable.

 

72



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Agents and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to either Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company is set forth on
Schedule 5.17. The true and correct unique identification number of each
Designated Borrower that is a Foreign Subsidiary and a party hereto on the
Closing Date that has been issued by its jurisdiction of organization and the
name of such jurisdiction are set forth on Schedule 5.17.

5.18 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”)

 

73



--------------------------------------------------------------------------------

that are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person. Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.19 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Agents and the Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or will be
made pursuant to Section 4.01(a)(xix) or is not required to be made until the
Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent or will be made pursuant to
Section 4.01(a)(xix).

 

74



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.20 Solvency. On the Closing Date, and immediately prior to and after giving
effect to the issuance of each Letter of Credit and each Credit Extension
hereunder and the use of the proceeds thereof, with respect to the Company and
each Subsidiary, individually, (a) the fair value of its assets is greater than
the amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

5.21 Related Agreements. (a) The Company has heretofore furnished the
Administrative Agent a true and correct copy of the Acquisition Agreement.

(b) The Company and each Subsidiary, and, to the Company’s knowledge, each other
party to the Acquisition Documentation, has duly taken all necessary corporate,
partnership or other organizational action to authorize the execution, delivery
and performance of the Acquisition Documentation and the consummation of
transactions contemplated thereby.

(c) (i) The Acquisition will comply, in all material respects, with all
applicable Laws and (ii) all necessary material governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by Company or any of its Subsidiaries and, to
the Company’s knowledge, each other party to the Acquisition Documentation in
connection with the Acquisition will be, prior to consummation of the
Acquisition, duly obtained and will be in full force and effect. As of the
Closing Date, all applicable waiting periods with respect to the Acquisition
will have expired without any action being taken by any competent Governmental
Authority which restrains, prevents or imposes material adverse conditions upon
the consummation of the Acquisition.

(d) The execution and delivery of the Acquisition Documentation did not, and the
consummation of the Acquisition will not, violate, in any material respect, any
applicable Laws binding on the Company or any Subsidiary or, to the Company’s
knowledge, any other party to the Acquisition Documentation, or result in a
breach of, or constitute a default under, any material agreement, indenture,
instrument or other

 

75



--------------------------------------------------------------------------------

document, or any judgment, order or decree, to which any the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or, to
the Company’s knowledge, to which any other party to the Acquisition
Documentation is a party or by which any such party is bound.

(e) No statement or representation made in the Acquisition Documentation by the
Company or any Subsidiary or, to the Company’s knowledge, any other Person,
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they are made, not
materially misleading.

(f) No material changes were made to the Acquisition Documentation that have not
been provided to the Administrative Agent, and, with respect to changes that, in
the reasonable determination of the Administrative Agent, materially affect this
Agreement and the transactions contemplated herein, that have not been consented
to by the Administrative Agent.

5.22 Existing Australian Charges. (a) To the best of the Borrowers’ knowledge,
all Indebtedness relating to the Existing Australian Charges has been paid in
full and no amounts are owing or will become owing as of the Closing Date or at
any time thereafter.

(b) No payments have been made with respect to any Indebtedness relating to the
Existing Australian Charges in the twelve months preceding the Closing Date.

(c) There are no actions, suits, proceedings, claims or disputes pending or, to
the best of the Borrowers’ knowledge, threatened, against the Australian
Borrower or its Subsidiaries as of the Closing Date, with respect to the
Existing Australian Charges.

ARTICLE IV.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to each Agent and each Lender, in form and
detail satisfactory to the Agents and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (commencing with the fiscal year ended March 31,
2008), a consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing

 

76



--------------------------------------------------------------------------------

reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended December 31, 2007), a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Company as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries; and

(c) as soon as available, but in any event not later than 90 days after the end
of each fiscal year of the Company, forecasts prepared by management of the
Company, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Company and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to each Agent and each Lender, in
form and detail satisfactory to the Administrative Agent:

(a) reserved;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ending March 31, 2008), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company;

 

77



--------------------------------------------------------------------------------

(c) promptly after any request by either Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Agents pursuant hereto;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as either Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and each Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to either Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by such Agent or such Lender and (ii) the Company shall notify
each Agent and each Lender (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(b)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by

 

78



--------------------------------------------------------------------------------

posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that so long as such Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify each Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, to the extent applicable: (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of the occurrence of any Disposition other than a Disposition described in
clause (a), (b), (d), (g) or (h), or, solely with respect to the Disposition of
equipment, clause (c)(i) of Section 7.05 or a Disposition contemplated by the
Acquisition Documentation;

(e) of the issuance of any capital stock or other Equity Interest of the Company
or its Subsidiaries to any Person other than a Loan Party, other than as
contemplated by the Acquisition Documentation;

(f) of the issuance of any Indebtedness of the Company or its Subsidiaries in
excess of $1,000,000, other than Indebtedness pursuant to the Loan Documents;

 

79



--------------------------------------------------------------------------------

(g) of the receipt of any insurance claim or condemnation award in excess of
$1,000,000; and

(h) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies reasonably acceptable to the Administrative Agent not
Affiliates of the Company, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

 

80



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
either Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Company shall not be required to reimburse the applicable Agent for inspections
or audits made more frequently than twice in any fiscal year; provided further,
however, that when an Event of Default exists the Agents (or any of their
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds. Use the proceeds of (a) the U.S. Sub-facility to
(i) finance the acquisition of Collotype International Holdings Pty Limited and
its Subsidiaries and the other transactions contemplated by the Acquisition
Documentation, (ii) refinance existing debt of the Company and its Subsidiaries
(and related fees and expenses, including professional fees), and (iii) for
working capital, capital expenditures, and other lawful corporate purposes; and
(b) the Australian Sub-facility to (i) refinance existing debt of Collotype
International Holdings Pty Limited and its Subsidiaries, and (ii) for working
capital, capital expenditures, and other lawful corporate purposes.

6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, and in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.13 Additional Subsidiary Guarantors. Notify each Agent at the time that any
Person becomes a Subsidiary, and promptly thereafter (and in any event within 30
days), cause such Person to (a) become a Subsidiary Guarantor by executing and
delivering to the applicable Agent a counterpart of the applicable Guaranty and
Collateral Agreement or such other document as the applicable Agent shall deem
appropriate for such purpose (including, without

 

81



--------------------------------------------------------------------------------

limitation, an accession deed to the Australian Deed of Guarantee and Indemnity,
(b) grant a deed of charge or lien (or such other document as the applicable
Agent shall deem appropriate for such purpose) over all or substantially all or
its assets in favor of the applicable Agent, and (c) deliver to the Agents
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and, if requested by the applicable Agent, opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Agents. Nothing in this
Section 6.13 shall require that a Foreign Subsidiary become party to the U.S.
Guaranty and Collateral Agreement or grant a deed of charge or lien (or such
other document as the applicable Agent shall deem appropriate for such purpose)
over all or substantially all or its assets to guarantee or secure the U.S
Sub-facility.

6.14 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Materials shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Materials and the remediation of such real property or other
assets as necessary to comply, in all material respects, with all Environmental
Laws and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, the Company shall, and shall cause
each other Loan Party to, comply, in all material respects, with any Federal or
state judicial or administrative order requiring the performance at any real
property of any Loan Party of activities in response to the release or
threatened release of Hazardous Materials. To the extent that the transportation
of Hazardous Materials is permitted by this Agreement, the Company shall, and
shall cause its Subsidiaries to, dispose of such Hazardous Materials, or of any
other wastes, only at licensed disposal facilities operating in compliance, to
the Company’s knowledge, with Environmental Laws.

6.15 Designation of Australian Borrower; Satisfaction of Conditions Precedent.
Immediately upon the completion of the Acquisition, undertake to (i) designate
Collotype International Holdings Pty Limited as the Australian Borrower
hereunder and (ii) satisfy the conditions precedent to the initial Credit
Extension of the Australian Sub-facility set forth in Section 4.01(b).

6.16 Further Assurances. Take, and cause each Subsidiary to take, such actions
as are necessary or as either Agent or the Required Lenders may reasonably
request from time to time to ensure that the Obligations of each applicable Loan
Party under the Loan Documents are secured by substantially all of the personal
assets of the Company and each applicable Loan Party (including all capital
stock that are owned by such Loan Party of each Domestic Subsidiary and 66% of
all capital stock that are owned by such Loan Party of any Foreign Subsidiary
that is a direct wholly-owned Subsidiary of either the Company or a Domestic
Subsidiary of the Company, but excluding the capital stock of any other Foreign
Subsidiary) and guaranteed by each Loan Party (including, upon the acquisition
or creation thereof, any Subsidiary acquired or created after the Closing Date),
in each case as the Agents may determine, including (a) the execution and
delivery of guaranties, security agreements, pledge agreements, financing
statements and other documents, and the filing or recording of any of the
foregoing, (b) the delivery of certificated securities and other Collateral with
respect to which perfection is obtained by possession, and (c) authorizing and
causing the delivery of opinions of legal counsel, including, if requested by
either Agent or the Required Lenders, an opinion of South African counsel.

 

82



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any other
Loan Party to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

83



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $10,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(k) precautionary financing statements filed by a lessor against one or more of
the Company or any other Loan Party in connection with a true operating lease
between such Company or such Subsidiary and such lessor;

(l) normal and customary Liens in favor of the custodian of any securities
custody account in which cash, securities and other property of the Company or
any other Loan Party may be deposited from time to time;

(m) subject to the limitation set forth in Section 7.03(i), Liens arising in
connection with the Acquisition and Permitted Acquisitions;

(n) Liens arising with respect to Swap Contracts permitted pursuant to
Section 7.03(d);

(o) normal and customary Liens arising in connection with working-capital
cash-pooling arrangements; and

(p) so long as no amounts are secured thereby, the Existing Australian Charges.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Company or such other Loan Party in the form of cash
equivalents or short-term marketable securities;

(b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Company in any other Loan Party that is a wholly-owned
Subsidiary and Investments of any other Loan Party that is a wholly-owned
Subsidiary in the Company or in another other Loan Party that is a wholly-owned
Subsidiary;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

 

84



--------------------------------------------------------------------------------

(f) contributions to or any payments of benefits under any Pension Plan or other
“employee benefit plan” as defined in Section 3(2) of ERISA;

(g) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than a Lender shall not
at any time exceed $1,000,000;

(h) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(i) Investments in the Acquisition and Permitted Acquisitions;

(j) Investments contemplated by the Acquisition Documentation;

(k) Investments constituting Liens permitted by Section 7.01 or Indebtedness
permitted by Section 7.03;

(l) other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Company; and

(m) such other Investments as the Administrative Agent may approve from time to
time in advance and in writing.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) with respect to any
Subordinated Debt, the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c) Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any other
Subsidiary Guarantor;

 

85



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of the Company or any other Loan Party
existing or arising under any Swap Contract approved by the Administrative Agent
and incurred in favor of a Lender or an Affiliate thereof, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $10,000,000;

(f) Subordinated Debt;

(g) Indebtedness of (i) the Company to any other Loan Party that is a
wholly-owned Subsidiary, and (ii) any other Loan Party that is a wholly-owned
Subsidiary to the Company;

(h) up to $500,000 of unsecured Swap Contracts, which do not require the
approval of the Administrative Agent, in which the counterparty is not a Lender
or an Affiliate thereof;

(i) up to $30,000,000 (in the aggregate outstanding at any time) of Acquired
Indebtedness acquired or assumed in Permitted Acquisitions; provided, however,
that, notwithstanding the foregoing, the aggregate amount of Indebtedness
outstanding at any one time under clauses (i) and (j) of this Section 7.03 may
not exceed $30,000,000; and

(j) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount not to exceed $30,000,000 at any time
outstanding; provided, however, that, notwithstanding the foregoing, the
aggregate amount of Indebtedness outstanding at any one time under clauses
(i) and (j) of this Section 7.03 may not exceed $30,000,000.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Loan Party may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other Loan
Parties, provided that when any other Loan Party that is a wholly-owned
Subsidiary is merging with another Subsidiary, the Loan Party that is a
wholly-owned Subsidiary shall be the continuing or surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Loan Party;
provided that if the transferor in such a transaction is a Loan Party that is a
wholly-owned Subsidiary, then the transferee must either be the Company or
another Loan Party that is a wholly-owned Subsidiary; and

 

86



--------------------------------------------------------------------------------

(c) the Company or any domestic wholly-owned Subsidiary may acquire any entity
(each a “Permitted Acquisition”) where:

(i) the business or division acquired are for use, or the Person acquired is
engaged, in the same as, or related to, the businesses engaged in by the Loan
Parties on the Closing Date;

(ii) immediately before and after giving effect to such acquisition, the amount
by which the Aggregate U.S. Revolving Loan Commitments exceeds the aggregate
Outstanding Amount of all U.S. Revolving Loans is greater than or equal to
$10,000,000;

(iii) immediately before and after giving effect to such acquisition, no Default
or Event of Default shall exist;

(iv) the aggregate consideration to be paid by the Company and its Subsidiaries
(including any related Acquired Indebtedness or Indebtedness issued in
connection therewith, the amount thereof to be calculated in accordance with
GAAP) in connection with each such acquisition does not exceed $50,000,000;

(v) immediately after giving effect to such acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 7.11;

(vi) in the case of the acquisition of any Person, the board of directors or
similar governing body of such Person has approved such acquisition;

(vii) reasonably prior to such acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens (other than Liens otherwise permitted pursuant to Section 7.01) on the
assets or business to be acquired;

(viii) not less than ten Business Days prior to such acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed acquisition, and the
Company’s calculation of pro forma EBITDA relating thereto;

(ix) the Administrative Agent and Required Lenders shall have approved (which
approval will not be unreasonably withheld) the Company’s computation of pro
forma EBITDA;

(x) consents have been obtained in favor of the Administrative Agent and the
Lenders to the collateral assignment of rights and indemnities under the related
acquisition documents and opinions of counsel for the Company and its
Subsidiaries and (if delivered to the Company and its Subsidiaries) the selling
party in favor of the applicable Agent and the Lenders have been delivered;

 

87



--------------------------------------------------------------------------------

(xi) the provisions of Section 6.15 have been satisfied; and

(xii) simultaneously with the closing of such acquisition, the target company
(if such acquisition is structured as a purchase of equity) or the Company or
Subsidiary (if such acquisition is structured as a purchase of assets or a
merger and the Company or a Subsidiary is the surviving entity) executes and
delivers to the applicable Agent (a) such documents necessary to grant to such
Agent for the benefit of the applicable Lenders a first priority Lien in all of
the personal assets of such target company or surviving company, and their
respective Subsidiaries, each in form and substance satisfactory to such Agent
and (b) an unlimited Guaranty of the Obligations, or at the option of the
applicable Agent in such Agent’s absolute discretion, a joinder agreement
satisfactory to such Agent in which such target company or surviving company,
and their respective Subsidiaries becomes a Borrower under this Agreement and
assumes primary, joint and several liability for the Obligations.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any other Loan Party to the Company or to
another Loan Party that is a wholly-owned Subsidiary; provided that if the
transferor of such property is a Subsidiary Guarantor, the transferee thereof
must either be the Company or a Subsidiary Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $30,000,000 from and after the Closing Date;

(g) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;
and

(h) Dispositions by the Company and the other Loan Parties not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (h) in any fiscal year shall not exceed $5,000,000;

 

88



--------------------------------------------------------------------------------

provided, however, that any Disposition pursuant to clauses (a) through
(h) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Company, the Subsidiary
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Company may make regularly scheduled payments of interest in respect of
Subordinated Debt to the extent permitted under the subordination provisions
thereof;

(e) the Company may declare or pay cash dividends to its stockholders;

(f) the Company may issue and sell its common Equity Interests, so long as the
Net Cash Proceeds thereof are applied to the prepayment of the Loans pursuant to
Section 2.07(d); and

(g) the Company and each Subsidiary may make Restricted Payments contemplated by
the Acquisition Documentation.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Loan Party as would be obtainable by the Company or such Loan
Party at the time in a comparable arm’s length transaction with a Person other
than an Affiliate, provided that the foregoing restriction shall not apply to
transactions between or among the Company and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Loan Party to make Restricted Payments to the Company or any Subsidiary
Guarantor or to otherwise transfer

 

89



--------------------------------------------------------------------------------

property to the Company or any Subsidiary Guarantor, (ii) of any Loan Party to
Guarantee the Indebtedness of the Company or (iii) of the Company or any other
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be less
than the sum of (i) $60,000,000, (ii) an amount equal to 50% of the Consolidated
Net Income earned in each full fiscal quarter ending after September 30, 2007
(with no deduction for a net loss in any such fiscal quarter) and (iii) an
amount equal to 100% of the aggregate increases in Shareholders’ Equity of the
Company and its Subsidiaries after the date hereof by reason of the issuance and
sale of Equity Interests of the Company or any Subsidiary (other than issuances
to the Company or a wholly-owned Subsidiary), including upon any conversion of
debt securities of the Company into such Equity Interests.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any fiscal quarter of the Company to be
less than 3.50:1.00.

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Company set forth below to be greater
than the ratio set forth below opposite such period:

 

Computation Period Ending

   Maximum
Consolidated
Leverage Ratio

Closing Date through March 31, 2009

   3.75:1.00

June 30, 2009 through September 30, 2010

   3.25:1.00

December 31, 2010 and each fiscal quarter thereafter

   3.00:1.00

 

90



--------------------------------------------------------------------------------

7.12 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding $25,000,000 in the aggregate for the Company
and it Subsidiaries during each fiscal year; provided, however, that so long as
no Default has occurred and is continuing or would result from such expenditure,
any portion of any amount set forth above, if not expended in the fiscal year
for which it is permitted above, may be carried over for expenditure in the next
following fiscal year. Capital expenditures in any fiscal year shall be deemed
to use first, the $25,000,000 permitted in such fiscal year, and second, any
amount carried forward to such fiscal year pursuant to this Section 7.12;
provided further, however, that the following shall not be considered capital
expenditures for the purposes of this Section 7.12: (i) capital expenditures
incurred by any Person prior to the date on which such Person became a
Subsidiary of the Company, and (ii) assets purchased by the Company or a
Subsidiary thereof pursuant to a Permitted Acquisition.

7.13 Modification of Organizational Documents. Permit the charter, by-laws or
other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders; not change, or allow any Loan Party to change, its
state of formation or its organizational form.

7.14 Cancellation of Debt. Cancel, or permit any other Loan Party to cancel, any
claim or debt owing to it from any other Person (other than the Company or any
Subsidiary), except for reasonable consideration or in the ordinary course of
business, and except for the cancellation of other debts or claims not to exceed
$5,000,000 in any fiscal year.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Company fails to perform, in any material respect,
or observe any term, covenant or agreement contained in any of Section 6.01(a),
6.01(b), 6.05, 6.10, 6.11 or 6.13 or Article VII, or the Company or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in Section 5 of the U.S. Guaranty and Collateral Agreement or Clause
11 of the Australian Deed of Guarantee and Indemnity; or

 

91



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
on the date as of which the facts therein set forth are stated or certified; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due after giving effect to any applicable grace periods (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Company or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

 

92



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document other than in accordance with the terms
thereof; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

93



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to each Agent and amounts payable under Article III)
payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts relating to Swap Contracts) payable to the Lenders and the L/C
Issuers (including fees, charges and disbursements of counsel to the respective
Lenders and L/C Issuers (including fees and time charges for attorneys who may
be employees of any Lender or L/C Issuer) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent and the Australian Administrative Agent for
the account of the respective L/C Issuers, to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit;

Sixth, to payment of that portion of the Obligations constituting obligations
relating to Swap Contracts approved by the Administrative Agent and incurred in
favor of a Lender or an Affiliate thereof; and

 

94



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.

AGENTS

9.01 Appointment and Authority.

(a) Each of the U.S. Sub-facility Lenders and the U.S. L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(b) Each of the Australian Sub-facility Lenders and the Australian L/C Issuer
hereby irrevocably appoints Westpac to act on its behalf as the Australian
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Australian Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Australian Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

The provisions of this Article are solely for the benefit of the Agents, the
Lenders and the L/C Issuers, and neither any Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. Neither Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, neither Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

95



--------------------------------------------------------------------------------

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Laws;
and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or the Australian Administrative Agent, as the case may be,
or any of its Affiliates in any capacity.

Any action taken by any Agent in accordance with the Loan Documents binds all
the Lenders or all the applicable Lenders, as the case may be.

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believes
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by the Company, a Lender or an L/C Issuer.

Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

9.04 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of

 

96



--------------------------------------------------------------------------------

a Lender or the L/C Issuer, each Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

9.06 Resignation of an Agent. Either Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which, with respect to
the successor to the Administrative Agent, shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and, with respect to the successor to the Australian Administrative
Agent, shall be a bank with an office in Australia, or an Affiliate of any such
bank with an office in Australia. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Agent meeting the qualifications set forth above; provided that if
such Agent shall notify the Company and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such Agent
on behalf of the Lenders or an L/C Issuer under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each applicable Lender and each applicable L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as an Agent.

 

97



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as U.S. L/C Issuer and Swing Line
Lender. Any resignation by Westpac as Australian Administrative Agent pursuant
to this Section shall also constitute its resignation as Australian L/C Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring U.S. L/C Issuer and Swing
Line Lender, (b) the retiring U.S. L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor U.S. L/C Issuer shall
issue letters of credit in substitution for the U.S. Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring U.S. L/C Issuer to effectively assume the
obligations of the retiring U.S. L/C Issuer with respect to such U.S. Letters of
Credit. Upon the acceptance of a successor’s appointment as Australian
Administrative Agent hereunder, (x) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Australian L/C Issuer, (y) the retiring Australian L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (z) the successor Australian L/C Issuer
shall issue letters of credit in substitution for the Australian Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Australian L/C Issuer to effectively
assume the obligations of the retiring Australian L/C Issuer with respect to
such Australian Letters of Credit.

9.07 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon either Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Manager, Arranger or Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Australian Administrative Agent, a
Lender, the Australian L/C Issuer or the U.S. L/C Issuer hereunder.

9.09 Agents May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, either Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether such Agent shall have made
any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

 

98



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and the Agents under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the applicable Agent
and, in the event that such Agent shall consent to the making of such payments
directly to the Lenders and L/C Issuers, to pay to the applicable Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of such Agent and its agents and counsel, and any other amounts due such Agent
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any L/C Issuer to authorize either
Agent to vote in respect of the claim of any Lender or any L/C Issuer in any
such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the each Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by such Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

(c) to release any Subsidiary Guarantor from its obligations under either
Guaranty and Collateral Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by either Agent at any time, the Required Lenders will confirm in
writing the applicable Agent’s authority to release or subordinate its interest
in particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under either Guaranty and Collateral Agreement pursuant to
this Section 9.10.

 

99



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Agents, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(g) release the Company or any Subsidiary Guarantor from either Guaranty and
Collateral Agreement without the written consent of each Lender, except to the
extent the release of any Subsidiary Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the applicable Agent
acting alone); or

 

100



--------------------------------------------------------------------------------

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Agent in addition to the Lenders required above, affect the rights or
duties of such Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, an Agent, an L/C Issuer or the Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

Except where expressly provided otherwise, all correspondence under or in
relation to the Loan Documents between a Lender on the one hand, and a Borrower
on the other, will be addressed to the applicable Agent, and the Lenders and the
Borrowers severally agree to deal with and through the applicable Agent in
accordance with this Agreement.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication

 

101



--------------------------------------------------------------------------------

(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, either L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, either L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, each Agent, each L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Agents, the L/C Issuers and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that

 

102



--------------------------------------------------------------------------------

the Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Agents, L/C Issuers and Lenders. The Agents, the L/C Issuers and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of any Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Company shall
indemnify each Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with
either Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or any Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and their Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agents), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by either L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by either
Agent, any Lender or either L/C Issuer (including the fees, charges and
disbursements of any counsel for either Agent, any Lender or either L/C Issuer),
and shall pay all fees and time charges for attorneys who may be employees of
either Agent, any Lender or either L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this

 

103



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify each Agent (and
any sub-agent thereof), each Lender and each L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of an Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to either Agent (or any sub-agent thereof), either
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent (or any such sub-agent)
or such L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for such Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

104



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Laws, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
either Agent, either L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to either Agent, either L/C Issuer or any Lender, or either
Agent, either L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the applicable Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by such Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign

 

105



--------------------------------------------------------------------------------

or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the L/C Issuers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of U.S. Revolving Commitments, Australian Revolving Commitments, or
Revolving Loans thereunder, or $1,000,000, in the case of any assignment in
respect of Term A Loans unless each of the applicable Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations

 

106



--------------------------------------------------------------------------------

under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the applicable Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the applicable Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term A Loan, U.S. Revolving Commitment or Australian Revolving Commitment if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term A Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C) the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the U.S.
Sub-facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the applicable Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
such Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the applicable Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in

 

107



--------------------------------------------------------------------------------

the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, each Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The applicable Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrative Agent’s Office or the
Australian Administrative Agent’s Office, as the case may be, a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Agents and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or either Agent, sell participations to any Person
(other than a natural person or the Company or any of the Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to delivery by such Participant of the
documents required pursuant to Section 3.01(e)) , 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

108



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its U.S. Revolving Commitment and U.S. Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company and the Lenders, resign as U.S. L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender. Notwithstanding
anything to the contrary contained herein, if at any time Westpac assigns all of
its Australian Revolving Commitment and Australian Revolving Loans pursuant to
subsection (b) above, Westpac may, upon 30 days’ notice to the Company and the
Lenders, resign as Australian L/C Issuer. In the event of any such resignation
as an L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as U.S. L/C Issuer or Swing Line
Lender, as the case may be, or the resignation of Westpac as Australian L/C
Issuer. If Bank of America or Westpac resigns as U.S. L/C Issuer or Australian
L/C Issuer, as the case may be, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk

 

109



--------------------------------------------------------------------------------

participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or
Westpac, as the case may be, to effectively assume the obligations of Bank of
America or Westpac, as the case may be, with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the Agents, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
the Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
either Agent, any Lender, either L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to either Agent, any Lender or either L/C Issuer on a nonconfidential
basis prior to disclosure by the Company or any Subsidiary, provided that, in
the case of information received from the Company or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

110



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or such L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If either Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agents and when the Agents shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and

 

111



--------------------------------------------------------------------------------

delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by either Agent or any Lender or on their behalf and
notwithstanding that either Agent or any Lender may have had notice or knowledge
of any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and each Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
applicable Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

112



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (NOT INCLUDING SUCH STATE’S
CONFLICT OF LAWS PROVISIONS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT EITHER AGENT, ANY LENDER OR EITHER L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

113



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arranger
are arm’s-length commercial transactions between such Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Agents and, the
Arranger, on the other hand, (B) each of such Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Agents nor the Arranger has
any obligation to such Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Arranger and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of such Borrower, the other Loan Parties and their respective Affiliates, and
neither the Agents nor the Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against either Agent or the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

 

114



--------------------------------------------------------------------------------

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

10.19 Facility Allocation Mechanism. (a) Implementation of FAM. On the FAM
Exchange Date, (x) the Commitments shall, unless, on or prior to the FAM
Exchange Date, the Required Lenders under each Facility shall have otherwise
directed the Administrative Agent (but without limiting the applicability of any
conflicting provision of Article VIII), automatically and without further act be
terminated as provided in Article VIII, (y) the Lenders shall automatically and
without further act (and without regard to the provisions of Section 10.06),
unless, on or prior to the FAM Exchange Date, the Required Lenders under each
Facility shall have otherwise directed the Administrative Agent, be deemed to
have exchanged interests in the Facilities such that in lieu of the interest of
each Lender in each Facility in which it shall have assumed an interest and/or
participated as of such date (including such Lender’s interest in the other
Obligations of each Loan Party in respect of each such Facility), such Lender
shall hold an interest in every one of the Facilities (including the other
Obligations of each Loan Party in respect of each such Facility and each L/C
Reserve Account established pursuant to clause (b) below), whether or not such
Lender shall previously have participated therein, equal to such Lender’s FAM
Percentage thereof and (z) simultaneously with the deemed exchange of interests
pursuant to clause (y) above, in the case of any FAM Dollar Lender that has
prior to the date thereof notified the Administrative Agent and the Company in
writing that it has elected to have this clause (z) apply to it, the interests
in the Australian Dollar Loans to be received by such FAM Dollar Lender in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Equivalent, determined using the Spot Rate calculated
as of such date, of such amount, and on and after such date, all amounts
accruing and owed to such FAM Dollar Lender in respect of such Obligations shall
accrue and be payable in Dollars at the

 

115



--------------------------------------------------------------------------------

rate otherwise applicable hereunder; provided that such FAM Exchange will not
affect the aggregate amount of the Obligations of the Borrowers to the Lenders
under the Loan Documents. Each Lender and each Loan Party hereby consents and
agrees to the FAM Exchange, and each Lender agrees that the FAM Exchange shall
be binding upon its successors and assigns and any person that acquires a
participation in its interests in any Facility. Each Loan Party agrees from time
to time to execute and deliver to the Administrative Agent all promissory notes
and other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests of the Lenders after
giving effect to the FAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of new promissory notes
evidencing its interests in the Facilities; provided, however, that the failure
of any Loan Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the FAM Exchange.

As a result of the FAM Exchange, upon and after the FAM Exchange Date, each
payment received by the Administrative Agent or the Australian Administrative
Agent pursuant to any Loan Document in respect of the Obligations, and each
distribution made by the Administrative Agent or the Australian Administrative
Agent pursuant to any Loan Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective FAM
Percentages. Any direct payment received by a Lender upon or after the FAM
Exchange Date, including by way of setoff, in respect of any Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.

Notwithstanding anything in this Section 10.19 to the contrary, no Lender shall
receive any interest in any Obligation of a Loan Party in respect of a U.S.
Sub-facility or any rights with respect thereto if such Lender’s receipt of such
interest or right would cause the Company or any of its Subsidiaries to include
any amount in income under Section 956 of the Code.

(b) Letters of Credit. In the event that on the FAM Exchange Date any Letter of
Credit shall be outstanding and undrawn in whole or in part or there shall be
any unpaid L/C Obligation under any such Letter of Credit, each applicable
Lender shall, before giving effect to the FAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currency that
each such Letter of Credit is denominated, an amount equal to such Lender’s
Applicable Percentage of U.S. Revolving Loans or Australian Revolving Loans, as
applicable, of each such Letter of Credit’s undrawn face amount or (to the
extent it has not already done so) such L/C Obligation, as the case may be,
together with interest thereon from the FAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to a U.S. Revolving Loan that is a Base Rate Loan in a
principal amount equal to such amount, as the case may be. The Administrative
Agent shall establish a separate account or accounts for each Lender (each, an
“L/C Reserve Account”) for the amounts received with respect to each such Letter
of Credit and/or L/C Obligation pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s L/C Reserve Account such
Lender’s FAM Percentage of the amounts received from the Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
L/C Reserve Account, and the amounts deposited in each L/C Reserve Account shall
be held in such L/C Reserve Account until withdrawn as provided in paragraph
(ii), (iii), (iv) or (v) below. The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it

 

116



--------------------------------------------------------------------------------

and deposited in the L/C Reserve Accounts in respect of each Letter of Credit
and/or L/C Obligation and the amounts on deposit in respect of each Letter of
Credit and/or L/C Obligation attributable to each Lender’s FAM Percentage. The
amounts held in each Lender’s L/C Reserve Account shall be held as a reserve
against such Lender’s Applicable Percentage of the L/C Obligations then
outstanding, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Loan Party and shall not give rise
to any obligation on the part of any Borrower to pay interest to such Lender, it
being agreed that the reimbursement obligations in respect of Letters of Credit
shall arise only at such times as drawings are made thereunder, as provided in
Section 2.03.

In the event that after the FAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable L/C Issuer, withdraw from the L/C Reserve Account of each Lender
any amounts, up to the amount of such Lender’s FAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to the applicable L/C Issuer in satisfaction of the
reimbursement obligations of the Lenders under Section 2.03 (but not of any
Borrower under Section 2.03, respectively). In the event any Lender shall
default on its obligation to pay over any amount to the Administrative Agent in
respect of any Letter of Credit as provided in this Section 10.19, the
applicable L/C Issuer shall, in the event of a drawing thereunder, have a claim
against such Lender to the same extent as if such Lender had defaulted on its
obligations under Section 2.03, but shall have no claim against any other Lender
in respect of such defaulted amount, notwithstanding the exchange of interests
in the reimbursement obligations pursuant to Section 10.19(a). Each other Lender
shall have a claim against such defaulting Lender for any damages sustained by
it as a result of such default, including, in the event such Letter of Credit
shall expire undrawn, its FAM Percentage of the defaulted amount.

In the event that after the FAM Exchange Date any Letter of Credit shall expire
undrawn, the Administrative Agent shall withdraw from the L/C Reserve Account of
each Lender the amount remaining on deposit therein in respect of such Letter of
Credit and distribute such amount to such Lender.

With the prior written approval of the Administrative Agent and the applicable
L/C Issuer, any Lender may withdraw the amount held in its L/C Reserve Account
in respect of the undrawn amount of any Letter of Credit. Any Lender making such
a withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of the applicable L/C Issuer on demand,
its FAM Percentage of such drawing.

Pending the withdrawal by any Lender of any amounts from its L/C Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in Cash
Equivalents. Each Lender that has not withdrawn the amounts in its L/C Reserve
Account as provided in paragraph (iv) above shall have the right, at intervals
reasonably specified by the Administrative Agent, to withdraw the earnings on
investments so made by the Administrative Agent with amounts in its L/C Reserve
Account and to retain such earnings for its own account.

 

117



--------------------------------------------------------------------------------

(c) Net Payments Upon Implementation of FAM Exchange. Notwithstanding any other
provision of this Agreement, if, as a direct result of the implementation of the
FAM Exchange, a Borrower is required to withhold Indemnified Taxes from amounts
payable to the Administrative Agent, any Lender or any Participant hereunder, or
if Indemnified Taxes are otherwise imposed on such amounts, or if the
Administrative Agent or any Lender or Participant hereunder is required to pay
any such Indemnified Taxes, the amounts so payable to the Administrative Agent,
such Lender or such Participant shall be increased to the extent necessary to
yield to the Administrative Agent, such Lender or such Participant (i) (after
making all required withholding or deductions including withholding or
deductions applicable to additional sums payable under this Section 10.19(c) or
after payment of Indemnified Taxes) an amount equal to the sum such
Administrative Agent, Lender or Participant, as the case may be, would have
received had no such withholding or deductions been made or had such Indemnified
Taxes not been imposed; (ii) the Borrowers shall pay the full amount withheld or
deducted to the relevant taxation authority in accordance with applicable Law;
and (iii) within 30 days of such payments, the applicable Borrower shall deliver
to the Administrative Agent the original or certified copy of a receipt or other
documentation reasonably satisfactory to the Administrative Agent evidencing
payment thereof; provided, however, that the Borrowers shall not be required to
increase any such amounts payable to such Lender or Participant under this
Section 10.19(c) (but, rather, shall be required to increase any such amounts
payable to such Lender or Participant to the extent required by Section 3.01 if
such Lender or Participant was prior to or on the FAM Exchange Date already a
Lender or Participant with respect to any Borrower. If a Foreign Lender, in its
good faith judgment, is eligible for an exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Company under this Agreement, such
Foreign Lender shall comply with the requirements of paragraph (e) of
Section 3.01 as soon as practicable, and the Company shall not be required to
increase any such amounts payable to such Foreign Lender to the extent of any
U.S. withholding tax resulting from the failure by a Foreign Lender to so
comply. If a Borrower fails to withhold, pay or remit any such Indemnified Taxes
when due to the appropriate taxing authority or fails to remit to the applicable
Agent the required receipts or other required documentary evidence, the
Borrowers shall indemnify, on a joint and several basis, the applicable Agent,
the applicable Lenders and the applicable Participants for any taxes, interest,
costs or penalties that may be payable by such Agent, such Lenders or such
Participants as a result of any such failure. This Section 10.19(c) shall not
have any impact on the application of Section 3.01 to any payments to the extent
Section 3.01 otherwise applies to such payments.

10.20 Limitations of Liability. (a) General. The obligations of any Borrower and
the rights of the parties (other than the Loan Parties) are subject to this
Section 10.20 or any limitations set out in the Designated Borrower Notice
executed by such Borrower despite any provision to the contrary in this
Agreement or any other Loan Document.

(b) Borrowers incorporated in Australia. Despite any provision to the contrary
in this Agreement or any other Loan Document, the obligations of a Borrower
incorporated under the Laws of Australia will be limited to the extent necessary
to ensure that such Borrower does not contravene Part 2J.3 of the Corporations
Act 2001 (Cth).

(c) Certain Foreign Subsidiaries. Despite any provision to the contrary in this
Agreement or any other Loan Document, no Borrower shall have any obligation
directly or

 

118



--------------------------------------------------------------------------------

indirectly in respect of any Obligations to the extent that any such Obligation
would result in an inclusion under section 956 of the Code for the Company or
any of its Subsidiaries (calculated assuming in all events no limitation on the
“earnings and profits” or “applicable earnings” of the relevant controlled
foreign corporation as applied in that section).

10.21 Stamp Duties and GST. (a) The Company must pay all stamp, transaction and
other similar duties and charges in relation to the Loan Documents, and any
security and any transaction under them. The Company shall also pay any fines
and penalties unless they result from a failure by an Agent or a Lender to lodge
a document for stamping in sufficient time, having received the amount of stamp
duty and all necessary documents in a timely manner. The Company shall reimburse
each Agent and each Lender for all such amounts paid by it with respect to such
stamp, transaction and other similar duties and charges.

(b) All payments to be made by any Loan Party under or in connection with any
Loan Document have been calculated without regard to GST.

 

  (i) If all or part of any such payment is the consideration for a taxable
supply for GST purposes then, when a Loan Party makes the payment:

 

  (A) it must pay to the applicable Agent or Lender, as the case may be, an
additional amount equal to that payment (or part) multiplied by the appropriate
rate of GST (currently 10% in Australia); and

 

  (B) such Agent or Lender, as the case may be, will promptly provide the Loan
Party a tax invoice complying with the relevant GST legislation.

(ii) Where under a Loan Agreement, the Loan Party is required to reimburse or
indemnify for an amount, the Loan Party will pay the relevant amount (including
any sum in respect of GST) less any GST input tax credit the relevant
Indemnified Party determines that it is entitled to claim in respect of that
amount.

10.22 Other Acknowledgements. (a) (i) This Agreement takes effect as an
agreement between the Company, the Lenders, the Administrative Agent, the Swing
Line Lender, the U.S. L/C Issuer, the Australian Administrative Agent and the
Australian L/C Issuer on execution of this Agreement by each such party. Until
Collotype International Holdings Pty Limited executes this Agreement, all
references to Collotype International Holdings Pty Limited as the Australian
Borrower in this Agreement will be disregarded. A party to this Agreement is
only bound by its obligations under this Agreement on and from the date it
executes this Agreement.

(b) The Australian Administrative Agent acknowledges and agrees that it holds
each Australian Security Document in its own capacity and as agent for the
Australian Sub-facility Lenders.

[The remainder of this page intentionally left blank.]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written, except Collotype International
Holdings Pty Limited, which caused this agreement to be duly executed on
February 29, 2008.

 

MULTI-COLOR CORPORATION By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Treasurer COLLOTYPE INTERNATIONAL HOLDINGS PTY
LIMITED

/s/ Mary T. Fetch

Company Secretary/Director

Mary T. Fetch

Name of Company Secretary/Director (print)

/s/ James H. Reynolds

Company Secretary/Director

James H. Reynolds

Name of Company Secretary/Director (print)

 

S - 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Carol G. Alm

Name:   Carol Alm Title:   Assistant Vice President

 

S - 2



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as Australian Administrative Agent By:  

/s/ Matthew Steinert

Name:   Matthew Steinert Title:   Attorney

 

S - 3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a U.S. Sub-facility Lender, U.S. L/C Issuer and Swing
Line Lender By:  

/s/ Shawna Elkus

Name:   Shawna Elkus Title:   Vice President

 

S - 4



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as an Australian Sub-facility Lender and Australian
L/C Issuer By:  

/s/ Matthew Steinert

Name:   Matthew Steinert Title:   Attorney

 

S - 5



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a U.S. Sub-facility Lender By:  

/s/ Timothy E. Dana

Name:   Timothy Dana Title:   Director

 

S - 6



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a U.S. Sub-facility Lender By:  

/s/ Tom B. Scherpenberg

Name:   Tom B. Scherpenberg Title:   Vice President

 

S - 7



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a U.S. Sub-facility Lender By:  

/s/ Jeffrey L. Stein

Name:   Jeffrey L. Stein Title:   Vice President

 

S - 8



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a U.S. Sub-facility Lender By:  

/s/ Kelly Wolski

Name:   Kelly Wolski Title:   Vice President

 

S - 9



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a U.S. Sub-facility Lender By:  

/s/ Louis A. Fender

Name:   Louis A. Fender Title:   Senior Vice President

 

S - 10



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a U.S. Sub-facility Lender By:  

/s/ Karen D. Myers

Name:   Karen D. Myers Title:   Senior Vice President

 

S - 11